 

Exhibit 10.72

 

DEVELOPMENT AGREEMENT

 

THIS DEVELOPMENT AGREEMENT, made and entered into this 30th day of June, 2014,
by and between BR T&C BLVD., LLC, a Delaware limited liability company
(hereinafter referred to as “Owner”), and MAPLE MULTI-FAMILY OPERATIONS, L.L.C.,
a Delaware limited liability company (hereinafter referred to as “Developer”).

 

WITNESSETH:

 

WHEREAS, Owner is the owner of those certain tracts or parcels of land located
lying and being in Houston, Texas and being more particularly described on
Exhibit A attached hereto and by this reference made a part hereof (the
“Property”);

 

WHEREAS, Owner is desirous of engaging Developer as an independent contractor
for the purpose of performing the Development Work (defined herein) upon the
terms, conditions and covenants herein described; and

 

WHEREAS, Developer is desirous of performing the Development Work as an
independent contractor of Owner.

 

NOW, THEREFORE, for and in consideration of the above premises and the mutual
promises, obligations and agreements contained herein, Owner and Developer,
intending to be legally bound, do hereby agree as follows:

 

ARTICLE 1
DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

“Affiliate” means, as to any Person, (i) in the case of an individual, any
relative of such Person (i.e. a sibling of such Person, a descendant of such
Person or any of such Person’s siblings, or the spouse of any of them) and (ii)
any Entity controlling, controlled by or under common control with such Person.

 

“Agreement” shall mean this Agreement, together with all exhibits attached
hereto, as amended from time to time.

 

“Architect” shall mean EDI International.

 

“Architect’s Contract” shall mean the architect’s contract entered into by Owner
and Architect providing for the development of the plans, drawings and
specifications for the Project and contract administration for the construction
of the Project.

 

“BR Investor” shall mean BR T&C BLVD JV Member, LLC, a Delaware limited
liability company.

 

-1-

 

 

“Budget Category” shall mean the line item categories of costs and/or expenses
set forth in the Development Budget.

 

“Business Day” means a day which is not a Saturday or Sunday or a legally
recognized public holiday in the United States of America, the State of Texas or
the State of New York.

 

“Completion Date” shall mean, with respect to the Development Work, the date
upon which the last of the following shall have occurred: (i) the Architect has
certified that the construction of the Project has been substantially completed
in accordance with the Plans and Specifications (subject to completion of punch
list items estimated to cost not more than

$200,000); and (ii) a certificate of occupancy has been issued with respect to
the Project by the City of Houston.

 

“Completion Milestones” means, for each of the phases of the Project identified
in the table below, the date for such phase set forth in the table below, as
extended for delays resulting from Force Majeure of which Developer promptly
notifies Owner:

 

Begin basement level concrete pours July 29, 2015 Begin framing residential
units February 24, 2016 Delivery of first residential unit September 9, 2016 All
residential units May 22, 2017

 

“Construction Contract” shall mean that certain Owner-Contractor Construction
Agreement between the Owner and Contractor for the construction of the Project,
as may be modified from time to time.

 

"Construction Lender" shall mean Compass Bank.

 

"Construction Loan" shall mean that certain loan in the amount of $57,000,000
provided to Owner by the Construction Lender and other lenders, secured by the
Project, for the purpose of financing the construction of the Project.

 

“Construction Recoveries” shall mean all recoveries from subcontractors,
suppliers, insurers and similar Persons in respect of construction warranty
obligations, construction defects or similar claims.

 

“Contractor” shall mean Maple Multi-Family TX Contractor, L.L.C., a Texas
limited liability company, or such other successor general contractor(s) as may
be retained by Owner from time to time to construct the Project.

 

“Debt Service” shall mean, for any period, scheduled principal, interest and
other required payments (including any required loan rebalancing or remargining
payments, except to the extent that such loan rebalancing is required by the
Construction Lender as a result of a Hard Cost Overrun or Soft Cost Overrun)
owing on the Construction Loan or any other loan to the Owner.

 

“Developer” shall have the meaning set forth in the Preamble.

 

-2-

 

 

“Development Budget” shall mean the budget of all expenses estimated and
projected to be incurred with respect to the planning, design, development,
construction and operations to stabilization of the Project attached hereto as
Exhibit D, as such budget may, from time to time, be amended by the mutual
consent of Owner and Developer or to allow for reallocation of line items by
Developer in accordance with Section 4.2 of this Agreement.

 

“Development Consultant” shall mean the development consultant selected by BR
Investor to the extent contemplated in the LLC Agreement to monitor and review,
on behalf of Owner, at Owner’s expense, the construction and development of the
Project. For avoidance of doubt, if BR Investor fails to select a Development
Consultant, then there shall be no Development Consultant and all references to
the Development Consultant in this Agreement shall be ignored.

 

“Development Costs” shall mean all costs (both hard costs and soft costs)
incurred in connection with the Development Work.

 

“Development Fee” shall mean the fee payable by Owner to Developer pursuant to
the provisions of Section 11.1 of this Agreement with respect to the Development
Functions.

 

“Development Functions” shall mean those obligations, responsibilities and
functions of Developer set forth in this Agreement.

 

“Development Period” shall mean the period commencing on the date hereof and
terminating on the date upon which Final Completion is achieved.

 

“Development Work” shall mean the work described in the Plans and
Specifications.

 

“Development Work Control Report” shall have the meaning set forth in Section
6.2.2 hereof.

 

“Discretionary Changes” shall mean any modifications or changes that the Members
of Owner agree to make to the Plans or the Project (and any applicable
corresponding changes to the Development Budget) that (i) are not required to
complete the construction of the Project as originally contemplated by the Plans
and Specifications and (ii) are not necessitated by deficiencies in the Plans
and Specifications or government-mandated revisions of the Plans and
Specifications or the Project (except government-mandated revisions resulting
from changes in building codes or other applicable laws after the date of this
Agreement). Discretionary Changes include, for example, upgrades/downgrades of
interior or exterior finishes, additional/fewer Project amenities, and
increases/decreases in square footage.

 

“Draw Request” shall mean a drawing request on the Construction Loan submitted
to the Construction Lender.

 

“Event of Default” shall mean any one or more of the events described in Section
12.2 or 12.3 of this Agreement.

 



-3-

 

  

“Final Completion” shall mean achievement of the conditions for the final
payment to the Contractor under the Construction Contract.

 

“Force Majeure” shall mean acts of God, war, riots, civil insurrections,
hurricanes, tornados, floods, earthquakes, epidemics or plagues, acts or
campaigns of terrorism or sabotage, interruptions to domestic or international
transportation, trade restrictions, delays caused by any governmental or
quasi-governmental entity, shortages of materials, natural resources or labor,
labor strikes, governmental prohibitions or regulations including administrative
delays in obtaining building permits, inability to obtain materials or any other
cause beyond the reasonable control of the Developer.

 

“Hard Cost” shall mean all items under the category heading “Hard Cost” in the
Development Budget.

 

“Hard Cost Overrun” shall mean, from time to time, the amount by which (i) the
aggregate Hard Costs incurred in connection with the development and
construction of the Project as of the date of measurement, excluding Hard Costs
relating to Force Majeure Events or Discretionary Changes, exceed (ii) the sum
of (A) the portion of the Development Budget allocated to Hard Costs (after any
reallocation among line items within the Development Budget allowed by this
Agreement), including the available Hard Cost contingency in the Development
Budget, (B) Construction Recoveries applied to payment of Hard Costs and (C) all
insurance proceeds collected as a result of casualty losses occurring prior to
the Completion Date to the extent applied to payment of Hard Costs. Hard Cost
Overruns include, without duplication, loan rebalancing payments required by the
Construction Lender in connection with the Construction Loan, but only to the
extent that such loan rebalancing payments are required by the Construction
Lender as a result of an actual or projected Hard Cost Overrun not relating to
Force Majeure Events or Discretionary Changes. Hard Cost Overruns also include
overruns resulting from Non-Discretionary Changes but not overruns resulting
from Discretionary Changes.

 

“Indemnified Party” shall mean, when used with respect to a Person, (i) any
Affiliate of such Person, (ii) any Person who holds a direct or indirect
ownership interest in such Person or in any such Affiliate, (iii) the respective
officers, directors, trustees, beneficiaries, investment advisors, licensees,
agents and employees of such Person, any Affiliate of such Person or any Person
who holds a direct or indirect ownership interest in such Person or in any such
Affiliate and (iv) the respective successors (other than by assignment) of any
Indemnified Affiliate.

 

“Key Persons” shall mean Kenneth J. Valach, Sean Rae and Scot Davis.

 

“LLC Agreement” shall mean that certain Limited Liability Company Agreement of
the Owner dated June 30, 2014, as the same may be amended from time to time.

 

“Mandatory Developer Cost Overrun Loan” shall have the meaning set forth in
Section

4.4. hereof.

 

“Members” shall mean the members of the Owner as identified in the LLC
Agreement.

 

“Monthly Draw Package” shall have the meaning set forth in Section 6.2.1 hereof.

 

-4-

 

  

“Monthly Financial Reporting Package” shall have the meaning set forth in
Section 6.2.3 hereof.

 

“Monthly Reports” shall have the meaning set forth in Section 6.2 hereof.

 

“Non-Discretionary Changes” shall mean any modifications or changes that the
Owner is required to make to the Plans and Specifications or to the Project
(other than Discretionary Changes), except a government-mandated modification or
change resulting from changes in building codes or other applicable laws after
the date of this Agreement. Non-Discretionary Changes include, for example,
changes to the Plans and Specifications or the constructed portions of the
Project to correct design or construction deficiencies or to implement
government-mandated revisions not resulting from changes in building codes or
other applicable laws after the date of this Agreement, or Contractor claims
under the Construction Contract for increased compensation due to errors or
inconsistencies in the Plans and Specifications, concealed conditions, delays or
other reasons, in any such case unless resulting from a Force Majeure Event.

 

“Owner” shall have the meaning set forth in the Preamble.

 

“Person” shall mean an individual, partnership, corporation, limited liability
company, trust, real estate investment trust, unincorporated association, joint
stock company or other entity or association, including any governmental unit.

 

“Plans and Specifications” shall mean the plans and specifications with respect
to the Project more particularly described on Exhibit C attached hereto and by
reference made a part hereof, as such plans and specifications may, from time to
time, be modified by the mutual consent of Owner and Developer or by Developer
in accordance with Section 3.2.3 of this Agreement.

 

“Prime Rate” shall mean the rate of interest published in The Wall Street
Journal from time to time as the “prime rate” and, if the prime rate is no
longer published by The Wall Street Journal, a rate of interest which is a
reasonable substitute therefor as mutually agreed to by Owner and Developer.

 

“Project” shall mean the apartment project and associated site work intended to
be completed upon the Property as a result of the Development Work.

 

“Project Development Schedule” shall mean the schedule for development of the
Project attached as Exhibit E, as such schedule may, from time to time, be
amended in accordance with this Agreement.

 

“Property” shall have the meaning set forth in the Recitals.

 

“Soft Cost(s)” shall mean all items under the category heading “Soft Cost” in
the Development Budget. Soft Costs include, without limitation, architectural
and engineering fees and legal fees.

 

-5-

 

 

“Soft Cost Overrun” shall mean, from time to time, the amount by which (i) the
aggregate Soft Costs incurred in connection with the development and
construction of the Project as of the date of measurement, excluding Soft Costs
relating to Force Majeure Events, property taxes (unless attributable to failure
to achieve the Completion Milestones), Debt Service (unless attributable to
failure to achieve the Completion Milestones), Discretionary Changes and/or
operating deficits of the Project (unless attributable to failure to achieve the
Completion Milestones), exceed (ii) the sum of (A) the portion of the
Development Budget allocated to Soft Costs (after any reallocation among line
items within the Development Budget allowed by this Agreement), including the
available Soft Cost contingency in the Development Budget, (B) Construction
Recoveries applied to payment of Soft Costs and (C) all insurance proceeds
collected as a result of casualty losses occurring prior to the Completion Date
to the extent applied to payment of Soft Costs. Soft Cost Overruns include,
without duplication, loan rebalancing and remargining payments required by the
Construction Lender in connection with the Construction Loan, but only to the
extent that such Construction Loan rebalancing or remargining payments are
required by the Construction Lender as a result of an actual or projected Soft
Cost Overrun not relating to Force Majeure Events, property taxes (unless
attributable to failure to achieve the Completion Milestones), Debt Service
(unless attributable to failure to achieve the Completion Milestones),
Discretionary Changes and/or operating deficits of the Project (unless
attributable to failure to achieve the Completion Milestones). Soft Cost
Overruns includes overruns resulting from Non-Discretionary Changes but excludes
overruns resulting from Discretionary Changes.

 

“Specialists and Consultants” shall have the meaning set forth in Section
3.2.1(a) hereof. “TCR Member” shall mean HCH 106 Town and County L.P.

 

ARTICLE 2
ENGAGEMENT OF DEVELOPER

 

2.1           Engagement. Owner hereby engages Developer as the exclusive
development manager with respect to the Development Work during the Development
Period, for the purpose of managing, arranging, supervising and coordinating the
planning, design, permitting, scheduling, construction and completion of the
Development Work, all in accordance with and subject to the terms, conditions
and limitations herein set forth. Developer hereby accepts such engagement and
hereby agrees to diligently perform the Development Functions hereunder.
Developer further agrees to apply commercially reasonable business practices in
the performance of the Development Functions and to comply with all laws and
regulations applicable to its activities in carrying out the Development
Functions.

 

2.2           Relationship. With respect to Owner, Developer shall at all times
be an independent contractor. No provision hereof shall be construed to
constitute Developer or any of its officers or employees as an employee or
employees of Owner, nor shall any provision of this Agreement be construed as
creating a partnership or joint venture between Developer and Owner. Neither
Owner nor Developer shall have the power to bind the other party except pursuant
to the terms of this Agreement. This Agreement is not intended to provide or
create any agency relationship between Owner and Developer, and Developer shall
have no right or authority, express or implied, to commit or otherwise obligate
Owner in any manner whatsoever, except as expressly provided herein, and
Developer agrees that it shall not hold itself out as having authority to act on
behalf of Owner in any manner, except as expressly provided herein.

 

-6-

 

  

ARTICLE 3
RESPONSIBILITIES OF DEVELOPER

 

3.1           General Responsibility. Developer’s general responsibility
hereunder as Owner’s development manager shall be to manage, arrange, supervise
and coordinate, in all respects, the planning, design, construction, leasing,
and completion of the Development Work.

 

3.2           Development Functions. In discharging its general responsibility
hereunder with respect to the Development Work, Developer shall perform and
discharge the specific responsibilities set forth in this Section 3.2, subject
to the terms of this Agreement.

 

3.2.1           Pre-Development Phase. During the pre-development phase of the
Development Work, Developer’s responsibilities will include, without limitation,
the following, to the extent not previously completed:

 

(a)          To the extent required for functions not handled by the
previously-retained Specialists and Consultants identified on Exhibit B,
recommending to Owner planning, architectural, engineering, interior design and
other specialists and consultants for the Development Work (collectively, the
“Specialists and Consultants”), coordinating the process for the selection by
Owner of such Specialists and Consultants for the Development Work (including a
competitive bidding process, if requested by Owner), reviewing and analyzing
proposals from such Specialists and Consultants, and, following approval thereof
by Owner, preparation and/or review and evaluation of proposed contracts between
Owner and such Specialists and Consultants and the negotiation of such proposed
contracts (it being understood that all such contracts shall be signed by Owner
and, therefore, are subject to Owner’s prior approval);

 

(b)          Assisting Owner in establishing the design criteria of the
Development Work;

 

(c)          Supervising the preparation of boundary and topographic surveys of
the Property or applicable portions thereof;

 

(d)          Supervising the preparation of environmental site assessments and
geotechnical reports of the Property to the extent not yet prepared by or on
behalf of Owner by Developer;

 

(e)          Supervising the preparation of site plans showing the location of
roads, utilities, buildings, parking areas and other improvements to be
constructed in connection with the Development Work;

 

(f)          Analyzing the entitlements required for the proposed Project
including zoning, parking requirements, traffic studies, site plan approvals,
wetlands permits, DOT access permits, resubdivision requirements, offsite
improvements, environmental approvals, etc.;

 

-7-

 

  

(g)          If applicable, analyzing major tenant restrictions in the
supplemental agreements, leases, and other documents pertaining to the Project;
and

 

(h)          Assessing the potential tenants, rents, leasing pace, tenant
concessions, and other enticements to tenants.

 

3.2.2       Design Development Phase. During the design development phase of the
Development Work, Developer’s responsibilities will include, without limitation,
the following, to the extent not previously completed:

 

(a)          Securing, on Owner’s behalf, the necessary entitlements to
construct the proposed Project (all such entitlements and terms thereof subject
to Owner’s prior written approval);

 

(b)          Reviewing, commenting on and coordinating changes in preliminary
design and working drawings, specifications and site plans that are requested by
Owner or Development Consultant;

 

(c)          Working with Owner, Development Consultant, the Architect and the
other Specialists and Consultants to enhance compatibility of architectural
drawings with other elements of the Development Work such as interior design;

 

(d)          Obtaining cost estimates from Specialists and Consultants and/or
contractors and preparing revisions to the Development Budget for the
construction phase in light of design development;

 

(e)          Advising Owner and Development Consultant with respect to preferred
construction methods;

 

(f)          With the Architect and other appropriate Specialists and
Consultants, undertaking cost analysis, value engineering and constructability
reviews for the Project and evaluating design alternatives;

 

(g)          Administering and overseeing the selection by Contractor of major
subcontractors as appropriate for construction of the Project; and

 

(h)          Obtaining, directly or through Contractor, on behalf of Owner all
building, development, and other permits and governmental approvals necessary to
commence construction of the Development Work.

 

3.2.3       Construction Phase. Once construction of the Development Work
commences, Developer will serve as a general construction consultant, and
Developer’s responsibilities with respect to the Development Work will include,
without limitation, the following:

 

-8-

 

 

(a)          Making visits to the job site as and when necessary to perform its
obligations pursuant to, and in accordance with, the terms of this Agreement and
to review the work and progress of construction with Contractor and with the
Architect and the other Specialists and Consultants, including, without
limitation, observing Contractor’s final testing, start-up and initial operation
(which initial operation shall be in good working order) of all utilities,
operational systems and equipment. Developer shall oversee the testing and
delivery of all building systems in consultation with Owner to ensure complete
working operation prior to acceptance by Owner;

 

(b)          Consulting with Owner and Development Consultant regarding proposed
changes and modifications to the Plans and Specifications which are material in
nature (i.e. which will result in increases to the development costs for the
Project of more than

$75,000 per change, and $200,000 on a net aggregate basis); obtaining Owner’s
written approval for any material changes and modifications to the Plans and
Specifications as a condition of implementation of such changes and
modifications (provided, however, that for any changes and modifications that do
not reach the $75,000/$200,000 levels described above, Developer may implement
such changes and modifications at its discretion, with no requirement for
Owner’s approval); and coordinating issuance of change orders if and when
changes and modifications as described above are approved in writing by Owner
(if required), Contractor, and other necessary parties;

 

(c)          Responding promptly (and in writing if requested) to any questions
from Owner and/or Development Consultant regarding the work or progress of
construction, construction methods, scheduling, and the like;

 

(d)          Coordinating the turnover of portions of the Development Work as
and when the same are completed, including performing walk-throughs to identify
punch list items and timely ensuring the follow through completion of all such
punch list items;

 

(e)          Coordinating, overseeing and managing all efforts by all
appropriate parties to complete the Development Work, such efforts to include,
without limitation, assisting in the scheduling of inspections and the
preparation and timely disposition of all punch lists;

 

(f)          Coordinating, overseeing and managing all efforts by all
appropriate parties to timely complete the punch list items identified by
Development Consultant, Owner, Architect, Specialists and Consultants,
Contractor and Developer;

 

(g)          Managing compliance by Contractor with the Construction Contract,
including without limitation monitoring compliance with the Project Development
Schedule all provisions thereof related to the insurance responsibilities of
Contractor and its subcontractors;

 

(h)         Causing the Contractor to maintain at the Project site for Owner and
Development Consultant (i) one record copy of all contracts, drawings,
specifications, addenda, change orders and other modifications, in good order
and marked currently in readable form to record changes and selections made
during construction, and in addition, approved shop drawings, product data,
samples and similar required submittals and (ii) record of principal building
layout lines, elevations of the bottom of the footings and key site elevations;

 

-9-

 

  

(i)          Facilitating and implementing in an expeditious manner all
close-out duties to complete the Development Work;

 

(j)          Obtaining, or causing the Contractor to obtain, on behalf of Owner,
a permanent certificate of occupancy (or other appropriate and necessary
governmental permission to occupy) with respect to the portions of the Project
which will require the same;

 

(k)          Obtaining all final warranties (and all related documentation), to
the extent provided for in the Construction Contract, from Contractor and any
subcontractors with respect to the Development Work and construction of the
Project and all materials provided in connection therewith for the benefit of
Owner; and

 

(l)          Subject in all cases to the approval of the Owner and the
Construction Lender under the Construction Loan, facilitating and implementing
the process of submitting Draw Requests for approvals, collecting and providing
all applicable back up and documentation necessary for such Draw Requests to be
processed by the Construction Lender in accordance with the terms of the
Construction Loan and overseeing the proper expenditure or distribution of all
such funds to the parties entitled thereto once released by Construction Lender
or Owner for purposes of paying such related expenses. Developer shall be
responsible for all associated accounting and record keeping on behalf of Owner
with respect to any Draw Requests and fund disbursements, and in connection
therewith shall provide contemporaneous notices to the Owner of any Draw
Requests submitted in connection with the Development Work and the construction
of the Project along with copies of all documentation submitted in connection
with any Draw Request. Developer will further cooperate with Owner in providing
complete access (upon reasonable written notice) to all associated records of
Developer in connection therewith, at Owner’s cost.

 

3.2.4        All Phases.         During all phases of the Development Work,
Developer’s responsibilities will include, without limitation, the following:

 

(a)          Providing Owner and Development Consultant with the Monthly Reports
as provided in Section 6.2 hereof so as to keep Owner fully apprised of the
progress of the Development Work;

 

(b)          Preparing and submitting to Owner and Development Consultant
supplements and refinements to the Development Budget for Owner’s approval as
development of the Development Work moves through its various phases to
completion;

 

-10-

 

 

(c)          Monitoring the Project Development Schedule and the progress of
development and construction of the Project in comparison thereto;

 

(d)          Notifying Owner and Development Consultant of any actual or
anticipated change in the Project Development Schedule of which Developer
becomes aware, including promptly advising Owner of any delays in the Project
Development Schedule and the reasons for any such delay;

 

(e)          Advising Owner with respect to (1) all material dealings with all
governmental authorities who have control over the development of the Project
and the Development Work and the construction of all improvements, and (2) the
contest by Owner of any law, regulation or rule which Developer deems to
adversely affect the Development Work;

 

(f)          Coordinating and managing the performance of Contractor, the
Architect and the other Specialists and Consultants under their respective
contracts with Owner and giving or making Owner’s instructions, requirements and
approvals provided for in such contracts (after obtaining Owner’s written
approval with respect thereto to the extent that the LLC Agreement requires
approval by BR Investor for the related action);

 

(g)          Using commercially reasonable and diligent efforts to resolve and
settle any conflict among Contractor, the Architect and the Specialists and
Consultants and keeping Owner and Development Consultant fully informed with
respect to such conflicts and settlement discussions;

 

(h)          Assisting Owner and Development Consultant with respect to Owner’s
negotiations with all applicable utility companies, whether governmental or
otherwise, for the installation of all applicable utility services to the
Project on a timely basis, with Owner bearing the cost of all required utility
deposits and costs of installation;

 

(i)          Organizing and coordinating a schedule of monthly draw meetings or
teleconferences to be attended by Developer, Owner and Development Consultant,
which schedule shall set forth the dates on which the monthly draw meetings will
be held;

 

(j)          Reviewing applications for payment submitted by Contractor, the
Architect and other Specialists and Consultants and preparing documentation for
all requests for payments from Owner, in form and content sufficient to permit
Owner and Development Consultant to determine the appropriateness of such
payments;

 

(k)          Coordinating the performance of any tests and inspections required
by the Construction Lender or any governmental authority;

 

(l)          Subject to the terms of this Agreement, using reasonable efforts to
cause compliance by the appropriate party with the Owner’s obligations relating
to the development of the Project undertaken by Owner in any written agreement
(including loan agreements, mortgages and leases), and notifying Owner and
Development Consultant promptly in the event Developer becomes aware of any
material noncompliance;

 

-11-

 

 

(m)          In addition to, and in furtherance of, the obligations under
Section 3.2.3(l) above, sending to Owner and Development Consultant the Monthly
Draw Package and, at Owner's request, copies of all notices received by
Developer from the Architect, Contractor, the Specialists and Consultants and
governmental authorities;

 

(n)          Advising Owner with respect to any master planning issues relating
to the Development Work, including, but not limited to, traffic planning issues,
historic preservation issues, aesthetic issues relating to buildings and sites,
and building occupancy criteria issues;

 

(o)          Timely filing on behalf of, and as agent for, Owner any notices of
completion required or permitted to be filed and taking such action as may be
required to obtain licenses or permits required for construction or occupancy of
the Project;

 

(p)          Recording and reporting to Owner and Development Consultant the
progress of the construction of the Development Work, which reports shall be
made on a monthly basis in accordance with Section 6.2;

 

(q)          Causing complete and accurate files, books of account and other
records of all development and construction costs and expenses of the
Development Work incurred by Owner to be prepared and maintained;

 

(r)          Cooperating with Owner, the Members of Owner and their respective
agents and representatives (including, without limitation, Development
Consultant) in connection with construction of the Project and the performance
of the Development Work;

 

(s)          Promptly advising Owner if Developer at any time determines that
the Development Budget for the Development Work is not compatible with the then-
prevailing status of the Development Work and does not or is not reasonably
expected to adequately provide for the completion of the Development Work under
the remaining and unspent portion of the applicable categories of the
Development Budget; and

 

(t)          Performing generally such other acts and things as may be required
in accordance with this Agreement for the full and complete supervision and
coordination of the planning, design, development and construction of the
Project and performance of the Development Work and advising and consulting with
Owner and Development Consultant with respect thereto.

 

3.2.5      No Delegation. No delegation by Developer of any of its obligations
hereunder (except pursuant to Owner-approved agreements with Specialists and
Consultants) shall be permitted without the prior written consent of Owner in
its sole discretion and no such delegation shall relieve Developer of any
responsibility or liability with respect to such obligations hereunder.

 

-12-

 

 

3.2.6           Completion of the Development Work. To the extent the Owner has
provided funds therefor to the extent required under this Agreement, Developer
hereby agrees to diligently use its commercially reasonable efforts to cause the
Development Work to be completed (i) on or before the projected completion date
as determined from the Project Development Schedule and in compliance with
contractual obligations of Owner, including obligations under loan agreements,
mortgages and leases, subject in all cases to delays caused by Force Majeure,
(ii) in accordance with the Development Budget (as the same may be revised as
contemplated herein) and (iii) in compliance with applicable law and the Plans
and Specifications.

 

3.3           Employees. Developer shall have available to it at all times a
sufficient number of capable personnel to enable Developer to properly perform
its duties and obligations under this Agreement including, without limitation,
managing, arranging, supervising and coordinating activities necessary to carry
out the Development Functions. Except as expressly included in the Development
Budget, Developer shall be responsible out of Developer’s own funds for all
costs and expenses related to the employment of such personnel. All Persons
employed by Developer in the performance of its responsibilities hereunder shall
be the employees of Developer or its affiliates and not of Owner (provided that
any independent contractors shall not be deemed employees of either Developer or
Owner), and shall be exclusively controlled by Developer and not by Owner, and
Owner shall have no liability, responsibility or authority with respect thereto.

 

3.4           Information. Developer shall use reasonable efforts to keep Owner
and Development Consultant fully informed on an up-to-date basis of the progress
of the Development Work to be accomplished in connection with this Agreement,
including (i) all scheduled meetings to be held with governmental officials,
(iii) all meetings of the Development Work construction team, which may include
Owner and Development Consultant and Contractor, Architect and Specialists and
Consultants engaged in connection therewith, and (iii) any defaults, or
potential defaults, of any material nature under this Agreement or any of the
agreements entered into in connection with this Agreement (including, without
limitation, loan agreements, mortgages and leases).

 

3.5           Mechanic’s Liens. If any mechanic’s lien or other encumbrance
shall be filed against the Project or the Property or any portion thereof
because of any negligence or willful misconduct by Developer, whether or not
arising from the development of the Project, unless Owner is responsible for
payment of the amounts claimed through such lien, Developer shall, at its own
cost and expense, cause the same to be discharged of record, bonded over (as
provided under applicable laws of the state in which the Project is located)
and/or insured over (in form and amount as required by the Construction Lender)
by the title insurer for the benefit of Owner and/or the Construction Lender,
within thirty (30) days after the filing of any such lien or encumbrance or such
earlier period required under any applicable loan documents. So long as
Developer complies with the preceding sentence, Developer may, to the extent
permitted under and in accordance with the terms of any applicable loan
documents, contest any such lien or encumbrance so long as such contest does not
create an imminent danger of foreclosure of such lien or encumbrance. If
Developer fails to comply with the foregoing provisions, Owner shall have the
option, on ten (10) Business Days’ prior notice to Developer, to discharge, bond
or insure over any such lien or encumbrance, and Developer shall reimburse Owner
for all reasonable costs and expenses thereof, including reasonable attorneys’
fees and costs (provided that Owner may, at its option, elect to offset such
sums against the next installment of the Development Fee that may be due and
payable to Developer under this Agreement).

 

-13-

 

  

3.6           Warranties and Guarantees. Developer shall secure in the name of
Owner all warranties and guarantees of the work by the Contractor, suppliers and
manufacturers of components of the Project as required by the Construction
Contract. Such warranties shall be assigned to Owner. After final completion of
the Project and during the period of time which any particular warranty
survives, Developer shall assist Owner with enforcing any warranties or
guarantees with respect to the Project upon request and shall be reimbursed for
its reasonable out-of-pocket costs in connection therewith.

 

ARTICLE 4
DEVELOPMENT BUDGET

 

4.1           Implementation of Development Budget. Developer is hereby
authorized and directed to implement the Development Work in compliance with
this Agreement. Developer may, subject to the terms of this Agreement, make any
expenditures and incur any obligations provided for in the Development Budget,
as it may be revised from time to time as provided herein. Subject to Section
4.4, Developer also may make any expenditures and incur any obligations in
excess of amounts provided for in the Development Budget to the extent Developer
considers such expenditure necessary for completion of the Development Work.
Developer shall use commercially reasonable efforts to ensure that the actual
costs incurred for each Budget Category as set forth in the Development Budget
shall not exceed such category in the Development Budget, as it may be revised
from time to time as provided in Section 4.2 or as otherwise changed by
agreement of Owner and Developer. Developer shall advise Owner in Monthly
Reports if it appears that the total costs in any Budget Category specified in
the Development Budget is reasonably expected to exceed the amount budgeted
therefor. All expenses shall be charged to the proper Budget Category in the
Development Budget, and no expenses may be classified or reclassified for the
purpose of avoiding an excess in the budgeted amount of a Budget Category
without Owner’s prior written approval.

 

4.2           Revision of Development Budget. Any revision to the Development
Budget shall require the prior written approval of Owner in Owner’s sole
discretion; provided, however, that Developer is authorized, without approval of
Owner, to reallocate savings in any Budget Category to another Budget Category
and to revise the Development Budget accordingly.

 

4.3           Emergencies. Notwithstanding any limitations herein provided, but
subject in all events to the terms of the Construction Loan, Developer may spend
funds in reasonable amounts or incur reasonable expenses on behalf of Owner in
circumstances which Developer reasonably and in good faith believes threatens
immediate harm to person or property, including the Project. Developer shall, in
any case, notify Owner and Development Consultant as soon as reasonably
practicable, both orally and in writing, of the existence of such emergency, of
the action taken by Developer with respect thereto and the related cost thereof.

 

-14-

 

 

4.4           Cost Overruns. Developer shall make a loan to Owner (each, a
“Mandatory Developer Cost Overrun Loan”) to fund any Hard Cost Overruns and Soft
Cost Overruns as and when they come due. Any such Mandatory Developer Cost
Overrun Loan shall be paid back, without interest, from Net Cash Flow and
Capital Proceeds (both as defined in the LLC Agreement) on the terms provided
for in Section 9.1 of the LLC Agreement, after distribution to the Members as
provided for in Sections 9.1(a) through 9.1(d) of the LLC Agreement. Developer
hereby expressly subordinates all Mandatory Developer Cost Overrun Loan and its
right to payment thereof to the prior payment to the Members of all distribution
to the Members as provided for in Sections 9.1(a) through 9.1(d) of the LLC
Agreement.

 

ARTICLE 5
AUTHORITY OF DEVELOPER

 

5.1           General Authority. Developer shall have the authority necessary to
carry out and discharge the responsibilities and obligations of Developer under
this Agreement (including, without limitation, all of the responsibilities
imposed upon Developer under Article 3 hereof); provided, however, that
Developer shall have no right or authority, express or implied, to commit or
otherwise obligate Owner in any manner whatsoever except to the extent
specifically provided herein or otherwise specifically authorized in writing by
Owner or any agent or manager of Owner to whom such approval authority may, from
time to time, have been delegated.

 

5.2           Execution of Documents and Agreements. Owner agrees to review any
contracts, agreements, governmental submissions and applications submitted by
Developer to Owner for Owner’s signature and to execute any such contracts,
agreements, governmental submissions and applications approved by Owner
(approval not to be withheld unreasonably) so as to not cause any undue delay in
the Development Work.

 

5.3           Certain Owner Approvals. Notwithstanding any provisions of this
Agreement (including, without limitation, Section 4.1 hereof), but without
limiting the other restrictions on Developer’s authority contained herein,
Developer shall not take any action, expend any sum, make any decision, give any
consent, approval or authorization, enter into any agreement or incur any
obligation with respect to any of the following matters unless and until the
same have been approved in writing by Owner (which approvals Owner shall grant
or withhold within five

(5)         Business Days after receipt of a written request, provided that if
the Construction Lender’s consent or approval is required therefor under the
loan documents for the Construction Loan, then such five (5) Business Day period
shall be tolled until the Construction Lender’s consent or approval, as the case
may be, is granted):

 

(a)          Entering into any construction or architectural contracts or any
contract with any Specialists or Consultants or any amendments to such
contracts, or taking any action or giving any notice, the taking or giving of
which will (i) result in the release or discharge of any party to any such
contract or (ii) consent to any other party to any contract to assign or
otherwise transfer its rights or obligations thereunder.

 

(b)          Subject to Section 3.2.3(b) of this Agreement, authorizing or
approving any proposed change in the Plans and Specifications as previously
approved by Owner.

 

-15-

 

 

(c)          Entering into or amending any agreement or other arrangement for
the furnishing to Owner of goods or services for the Development Work, to the
extent Owner’s obligation under such agreement or arrangement (as so amended)
exceeds amounts provided for in the Development Budget plus the amount of any
funds Developer is obliged to provide through Mandatory Developer Cost Overrun
Loans.

 

(d)          Commence, settle or otherwise compromise any litigation for or on
behalf of Owner.

 

(e)          Except as expressly provided in this Agreement, commit or otherwise
obligate Owner in any manner with any party, including, without limitation, any
governmental authority, utility company, lender, tenant, Specialist or
Consultant, Contractor or Architect.

 

ARTICLE 6
ACCOUNTING AND REPORTS

 

6.1           Books of Account. Developer shall maintain or cause to be
maintained for a period of not less than two (2) years after Final Completion of
the Development Work, proper and complete records and books of account which
shall fully and accurately reflect the planning, design, permitting, scheduling,
construction and completion of the Development Work. All entries to such books
of account shall be supported by sufficient documentation to permit Owner, the
Members of Owner, Development Consultant and any of their respective auditors to
ascertain that said entries are properly and accurately recorded. Such books of
account shall be located at Developer’s offices in Houston, Texas or at
Developer’s principal accounting office and shall be maintained in accordance
with Developer's standard accounting methods consistently applied. Developer
shall keep vouchers, statements, receipted bills and invoices and all other
records covering all collections, if any, disbursements and other activities
prior to Final Completion. During the requisite two (2) year period, at Owner’s
request the originals of all such accounts and records, including all
correspondence, shall be made available to Owner without charge therefor.
Records and accounts shall be maintained on a basis sufficient to permit the
preparation therefrom of financial statements in accordance with generally
accepted accounting principles and shall be adequate to provide Owner, the
Members of Owner and their respective representatives with all financial
information as may reasonably be needed by any of the foregoing. Upon the
expiration of the requisite two (2) year period or later, if Developer seeks to
destroy such records, Developer shall provide BR Investor and Owner with the
opportunity to copy or maintain the original records and accounts at no
additional cost. This Section 6.1 shall survive any termination of this
Agreement.

 

6.2           Monthly Reports. For each calendar month during the Development
Period for the Development Work, Developer shall prepare a “Draw Request,” a
“Monthly Draw Package,” a “Development Work Control Report” and a “Monthly
Financial Reporting Package” with respect to the Development Work, and shall
cause the same to be delivered to Owner and Development Consultant certified by
Developer as true, complete and correct in all material respects (collectively,
the “Monthly Reports”).

 

-16-

 

 

6.2.1           Draw Request; Monthly Draw Package. The “Monthly Draw Package”
for the month shall include (i) a Development Work cost summary spreadsheet
which shall be a static financial account of all Development Costs incurred
(hard and soft), (ii) AIA documents G 702 Application for Payment and G 703
Continuation Sheet, (iii) the lien waivers submitted by the Contractor and all
subcontractors, (iv) a statement of any funding required from Owner and

(v) a copy of the Draw Request submitted to the Construction Lender.

 

6.2.2           Development Work Control Report. The “Development Work Control
Report” shall be in substantially the form of the monthly draw package attached
hereto as Exhibit F and shall include an updated Project Development Schedule,
the most current progress reports or other written reports received from the
Contractor, Architect and any Specialists or Consultants and information with
respect to the status of claims, contractor defaults, Force Majeure events or
other such problems encountered during the Development Period.

 

6.2.3           Monthly Financial Reporting Package. The “Monthly Financial
Reporting Package” shall include the following statements: (i) a balance sheet
as of the end of the preceding calendar month, (ii) a comparison of the amount
of actual Development Costs incurred as of the effective date of such report to
the budgeted costs as of such date, shown on a line item basis using the Budget
Categories and (iii) a monthly bank statement and reconciliation.

 

All documents shall be type written and shall not have any handwritten changes
to dollar values. Any handwritten changes of a non-dollar nature shall be
initialed and dated by the Person who made the change. Neither the giving of
notice by Developer to Owner of excess expenditures in any month nor the payment
of such excess expenditures, shall act to amend or otherwise modify the
Development Budget unless such modification is specifically approved by Owner in
writing or otherwise allowed by this Agreement. Developer shall provide the
reports set forth in this Section 6.2 on or before the twenty-fifth (25th) day
of the month following the month for which reporting is being provided.

 

6.3           Examination of Books and Records. Owner, the Members of Owner and
their respective agents and representatives, at Owner’s expense, shall have the
right at all reasonable times during normal business hours and upon at least
twenty-four (24) hours advance notice, to audit, examine, and make copies of or
extracts from the books of account and records maintained by Developer for Owner
with respect to the Development Work. If Owner shall notify Developer of either
weaknesses in internal controls or errors in record keeping, Developer shall
correct such weaknesses and errors as soon as possible after they are disclosed
to Developer. Developer shall notify Owner in writing of the actions taken to
correct such weaknesses and errors. If any such audit shall disclose any
overpayment by Owner to Developer, written notice of such overpayment shall be
provided to Developer and the amount of such overpayment shall be promptly
reimbursed by Developer to Owner together with interest at the Prime Rate plus
one percent (1%) from the date of overpayment by Owner until the date repaid by
Developer. This Section 6.3 shall survive any termination of this Agreement.

 

-17-

 

  

6.4           REIT Compliance. Within fifteen (15) days of the end of each
quarter of each fiscal year of the Owner, upon receipt of a written request
therefor, Developer shall cause to be furnished to any Member of the Owner
making the request such information as reasonably requested by such party and in
the possession of, or under the control of, Developer or its Affiliates or, to
the extent not in the possession of, or under the control of, Developer or its
Affiliates, which relates to the Project or the Development Work and which may
be reasonably prepared by the Developer at the expense of the requesting party,
as is necessary for any such party (whether a direct or indirect owner in Owner)
to determine its qualification as a REIT (as defined in the LLC Agreement) and
its compliance with REIT Requirements (as defined in the LLC Agreement).
Further, the Developer shall cooperate in a reasonable manner at the request of
the any Member of the Owner making the request, at the expense of the requesting
party, to work in good faith with any designated accountants or auditors of such
requesting party or its affiliates so that such requesting party or its
affiliate is able to comply with any public reporting, attestation,
certification and other requirements under the Securities Exchange Act of 1934,
as amended, applicable to such entity, including for purposes of testing
internal controls and procedures of such requesting party or its affiliates.

 

ARTICLE 7
DEVELOPMENT COSTS

 

7.1           Payment of Costs. Except as otherwise provided in this Agreement,
all costs and expenses incurred in connection with the Development Work shall be
the sole responsibility of Owner. Owner agrees to reimburse Developer for all
costs and expenses incurred by Developer in connection with the Development Work
except to the extent responsibility for such costs and expenses is specifically
allocated to Developer under another provision of this Agreement, including
Section 4.4.

7.2           Method of Payment of Development Costs. On or about the 1st day of
each month, Developer shall deliver to Owner and Development Consultant the
Monthly Draw Package detailing the Development Costs that need to be paid. Owner
shall within ten (10) calendar days, advance the funds to Developer necessary
for payment and Developer shall promptly thereafter make such payments, or Owner
may elect to make such payments directly.

 

7.3           Survival. The provisions of Sections 7.1 and 7.2 shall survive the
completion of Developer’s services hereunder or any termination of this
Agreement.

 

ARTICLE 8
OWNER’S FUNDS

 

8.1           Separate Accounts. Payments made by Owner (and the Construction
Lender under the Construction Loan, if applicable) pursuant to an approved
Monthly Draw Package may be made, at Owner’s (or any such Construction Lender’s)
discretion, directly to the parties to whom payment is owed or may be made to an
account of Owner over which Developer has signature authority for further
disbursement to the Architect(s), Contractor, the Specialists and Consultants,
suppliers and other creditors. Such account or accounts shall be subject to
withdrawal only upon the signature or signatures of individuals approved by
Owner. Such account or accounts shall be maintained by Owner in such financial
institutions as may be selected by Owner. All such funds shall be and shall
remain the property of Owner and shall be disbursed by Developer in payment of
the obligations of Owner incurred in connection with the development and
construction of the Project and the performance of the Development Work or,
subject to Section 8.2, disbursed directly to Owner at Owner’s request.
Developer shall not commingle Owner’s funds with the funds of any other Person
and shall disburse Owner’s funds only in accordance with the Monthly Draw
Package.

 

-18-

 

  

8.2           Owner’s Duty to Provide Funds. Except as otherwise provided
herein, Owner agrees that Owner will provide, as and when necessary, all such
amounts as are required to pay when due all current obligations of Owner in
connection with the development and construction of the Project and the
performance of the Development Work, including all obligations of Owner to
Developer hereunder. Lien waivers will be accepted not more than one (1) month
in arrears. In addition to the actual lien waivers, a “lien waiver summary
spreadsheet” shall be supplied by either Contractor or Developer such that a
Development Work-to-date review of lien waivers submitted can be reviewed.
Developer shall promptly notify Owner with a reasonably detailed explanation if
there are insufficient funds in the account described in Section 8.1 above.
Provided Developer has delivered the Monthly Draw Package in accordance with the
provisions of Article 7 and the Owner has confirmed the same as complying with
the requirements of this Agreement, the Development Costs set forth in such
Monthly Draw Package shall be payable as provided in Section 7.2. The provisions
of this Section 8.2 shall survive the completion of Developer’s services
hereunder or any termination of this Agreement.

 

8.3           Investment of Owner’s Funds. If at any time there are in the bank
account or accounts established pursuant to Section 8.1 above, funds of Owner,
from whatever sources, temporarily exceeding the immediate cash needs of the
Development Work, Developer may (and at the direction of Owner shall) invest
such excess funds in such savings accounts, certificates of deposit, United
States Treasury obligations, commercial paper, money market accounts, repos, and
similarly secure and highly liquid securities, as Developer may reasonably
select or Owner shall direct, provided that the form of any such investment
shall be consistent with Developer’s need to be able to liquidate any such
investment to meet the cash needs of the Development Work from time to time.
Developer shall, on a monthly basis, promptly advise Owner of the existence and
amount of such excess funds which Developer has not invested as provided above.
All interest or other income resulting from such investment shall be the
property of Owner and shall be held and disbursed by Developer in accordance
with this Article 8.

 

ARTICLE 9
INDEMNITY; LIABILITY; PLANS

 

9.1           Indemnification.

 

9.1.1           Indemnity by Developer. Developer hereby agrees to indemnify,
defend and hold harmless Owner, the BR Investor and the Indemnified Parties of
the BR Investor, to the fullest extent permitted by law, against any and all
claims, demands, losses, liabilities, actions, lawsuits and other proceedings,
judgments, awards, settlements, obligations, liabilities, debts, damages and
costs and expenses (including without limitation reasonable attorneys’ fees and
court costs incurred in connection with the enforcement of this indemnity or
otherwise) suffered or incurred by any one or more of them as a result of (i)
fraud, gross negligence or willful misconduct of Developer in connection with
Developer’s services or work hereunder, (ii) Developer acting outside the scope
of its duties or authority hereunder or (iii) material breach by Developer of
this Agreement.

 

-19-

 



 

9.1.2           Indemnity by Owner. Owner hereby agrees to indemnify, defend and
hold harmless Developer and the Indemnified Parties of the Developer, to the
fullest extent permitted by law, against any and all claims and demands by
third-parties and related actions, lawsuits and other proceedings, judgments,
awards, settlements, obligations, liabilities, debts, damages and costs and
expenses (including without limitation reasonable attorneys’ fees and court
costs incurred in connection with the enforcement of this indemnity or
otherwise) suffered or incurred by any one or more of them arising out of or
related to the Project, or Developer’s services or work hereunder, or any act,
omission or failure to act by any of them in connection with the Developer’s
services or work hereunder, unless (i) the same results from fraud, gross
negligence or willful misconduct of Developer in connection with Developer’s
services or work hereunder, Developer acting outside the scope of its duties or
authority hereunder, or material breach by Developer of this Agreement or (ii)
Developer is separately obligated to Owner, without right of reimbursement, for
the same under another provision of this Agreement.

 

9.1.3           Control of Defense and Settlement. The Person required to
provide indemnification (an “indemnitor”) shall have the right to defend, and
shall defend, the Person entitled to be defended hereunder (an “indemnitee”) at
the indemnitor’s expense and by counsel of the indemnitor’s own choosing
(subject to the applicable indemitee’s approval of such counsel, not to be
unreasonably withheld), against any matter to which an indemnity agreement set
forth in this Section 9.1 would apply. The right of any indemnitee, to defend or
settle any such matter shall be limited to those cases where the indemnitor has
failed or refused to defend after written notice to the indemnitee or cases
where the indemnitee reasonably determines that a conflict of interest exists.
In all cases, the indemnitor will not be obligated for any settlement made
without its approval, unless the indemnitor has wrongfully refused to take up
defense of the related matter upon demand of the indemnitee. Unless the
indemnitee otherwise agrees, the indemnitor may not settle a claim against an
indemnitee on terms that (i) provide for a criminal sanction or fine against the
indemnitee, (ii) admit to criminal liability on the part of the indemnitee or
(iii) provide for injunctive relief against the indemnitee. The indemnitor or an
indemnitee, as applicable, shall regularly apprise the other of the status of
all proceedings.

 

9.2           Limitation of Liability. Other than with respect to any such
information obtained from any Affiliate of Developer, including the Contractor,
Developer shall be entitled to rely on information, opinions, reports or
statements provided to it by other Persons. Developer shall have no liability to
Owner or other Persons for negligence or for mistakes of judgment or losses or
liabilities due to such negligence or for mistakes of judgment or to the
negligence, dishonesty, unlawful acts or bad faith of any employee, broker or
other agent, accountant, attorney, other professional or person employed by
Owner provided that, if applicable, such person was selected, engaged, retained
and supervised by Developer without gross negligence. Developer shall have no
liability to Owner or other Person for any loss suffered by any of them which
arises out of any action or inaction of Developer if the authority allowed to it
by this Agreement and such course of conduct did not constitute fraud, willful
misconduct, a material breach of this Agreement or gross negligence.

 

-20-

 

 

9.3           No Obligation to Third Parties. Except as otherwise provided in
Section 9.1 hereof, none of the responsibilities and obligations of Developer or
Owner under this Agreement shall in any way or in any manner be deemed to create
any liability of Developer or Owner to, or any rights in, any Person other than
Owner or Developer.

 

9.4           Ownership of Plans. Whether or not the Development Work is
completed, plans, drawings and specifications prepared for Owner pursuant to
this Agreement may be used by Owner or Developer (in conjunction with the
Project or other projects) but Developer shall not sell any of such plans,
drawings or specifications for use in conjunction with any project other than
the Project.

 

9.5           Nature of Developer’s Duties and Responsibilities. Owner hereby
acknowledges that Developer’s duties and responsibilities hereunder consist only
in managing, arranging, supervising and coordinating the planning, design,
permitting, scheduling, construction, and completion of the Development Work and
the performance of the other Development Functions and duties under this
Agreement which relate to the Development Work, all in accordance with, and
subject to the limitations of, the terms of this Agreement; that Developer is
not itself preparing any architectural or engineering plans, designs or
specifications or performing any construction required for the development or
completion of the Development Work; and that Developer is not responsible for,
and will not be liable for, any work, act, omission, negligence, gross
negligence or intentional misconduct of any other Person (including any
architect, engineer or other design professional or any contractor,
subcontractor, supplier, materialman or artisan) employed by Owner or performing
work for Owner in connection with the Development Work. NEITHER DEVELOPER NOR
ANY OF ITS AFFILIATES (EXCEPT AS PROVIDED IN THE CONSTRUCTION CONTRACT IN
RESPECT OF THE CONTRACTOR AND THE TCR MEMBER AS PROVIDED IN THE LLC AGREEMENT)
WILL BE RESPONSIBLE FOR ERRORS IN DESIGN OF THE PROJECT OR FOR CONSTRUCTION
DEFECTS. UNDER NO CIRCUMSTANCE WILL DEVELOPER OR ANY OF ITS AFFILIATES BE
RESPONSIBLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES SUFFERED BY OWNER OR A
MEMBER OF OWNER AS A RESULT OF DEFECTS IN DESIGN OR CONSTRUCTION OF THE PROJECT,
INCLUDING ANY LOSS IN REVENUES, ANY LOSS OF OPPORTUNITIES, ANY LIABILITY TO
OTHER PERSONS FOR LOSS, INJURY OR DAMAGE TO PERSONS OR PROPERTY OR DEATH, OR ANY
DAMAGE TO THE PROJECT. Owner retains the risk of (a) adequacy of all Plans and
Specifications and compliance of Plans and Specifications with applicable laws
and (b) subject to the Company’s rights under the Construction Contract and the
LLC Agreement, conformance of construction with the applicable Plans and
Specifications, applicable laws and sound building practices. DEVELOPER
SPECIFICALLY DISCLAIMS ALL WARRANTIES, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, HABITABILITY OR GOOD AND WORKMANLIKE CONSTRUCTION AND
WARRANTIES OF FITNESS FOR USE OR ACCEPTABILITY FOR THE PURPOSE INTENDED, AND
OWNER OR EACH OTHER MEMBER OF OWNER WAIVES ALL BASIS FOR RECOVERY OR
REIMBURSEMENT (INCLUDING ANY GROUND FOR RECOVERY BASED ON NEGLIGENCE OR STRICT
LIABILITY), TO THE EXTENT THE SAME WOULD ALLOW GREATER RECOURSE THAN PROVIDED IN
THIS SECTION 9.5 AGAINST DEVELOPER OR ANY AFFILIATE OF DEVELOPER (EXCEPT AS
PROVIDED IN THE CONSTRUCTION CONTRACT IN RESPECT OF THE CONTRACTOR AND THE LLC
AGREEMENT IN RESPECT OF THE TCR MEMBER). Nothing in this Section 9.5 limits the
responsibility of (i) the Contractor under its Construction Contract with the
Company, (ii) Developer’s obligations to fund Mandatory Development Cost Overrun
Loans pursuant to Section 4.2, (iii) the responsibility of the TCR Member under
the LLC Agreement, (iv) the responsibility of the TCR Guarantors (as defined in
the LLC Agreement) under the Guaranty Agreement from the TCR Guarantors to the
Company and the BR Investor or (v) Developer’s indemnity obligations under
Section 9.1.1.

 

-21-

 

  

9.6           Survival.         The provisions of this Article 9 shall survive
the completion of Developer’s services hereunder or any termination of this
Agreement..

 

ARTICLE 10
INSURANCE

 

10.1         Insurance Requirements. Throughout the Development Period,
Developer will maintain insurance with respect to the Development Work in
accordance with the provisions contained in Exhibit G attached hereto and
incorporated herein by this reference, with the premiums and other costs and
expenses for such required insurance to be borne as provided in Exhibit G
attached hereto. Throughout the Development Period, Owner will maintain casualty
insurance covering the Project in accordance with the requirements of the LLC
Agreement. A copy of a certificate of insurance in force, issued by the insurer,
shall be delivered by the party required to maintain such insurance to the other
party on or before the commencement of development activities on the Property,
and with respect to renewal or replacement policies, prior to the expiration of
the policy being renewed or replaced.

 

10.2         Waiver of Subrogation. Each insurance policy maintained by Owner
and Developer with respect to the Development Work shall contain a waiver of
subrogation clause, so that no insurer shall have any claim over or against
Owner or Developer or any of their respective Indemnified Parties, as the case
may be, by way of subrogation or otherwise, with respect to any claims which are
insured under any such policy. Developer and Owner each waives all claims
against the other party for any loss, damage, claims, liability, costs or
expenses (including attorney's fees) arising out of or related to the
Development Work to the extent that the same is recoverable under insurance
coverage available to the party providing the waiver; provided, however, that
nothing in this provision affects any party’s rights to insurance proceeds or a
party’s obligations or responsibilities in respect thereof. SUCH LIMITATIONS
SPECIFICALLY EXTEND TO LOSS RESULTING FROM NEGLIGENCE OR MATTERS FOR WHICH
STRICT LIABILITY MAY EXIST. This Section 10.2 will be effective even though
liability may be imposed for loss, damage, claims, liability, costs or expenses
by other provisions of this Agreement. Nothing in this Section 10.2 affects
limitations on liability provided by other provisions of this Agreement. The
provisions of this Section 10.2 shall survive the completion of Developer’s
services hereunder or any termination of this Agreement.

 

-22-

 

 

ARTICLE 11
COMPENSATION OF DEVELOPER

 

11.1         Development Fee for the Development Work. For and in consideration
of the services rendered by Developer with respect to the Development Work,
Owner shall, subject to and in accordance with the terms and provisions of this
Agreement, pay to Developer during each month of the Development Period, the
applicable monthly installment of the Development Fee. The Development Fee shall
be $2,382,568; provided, however, that if there is a material change in the
scope of the Development Work, Developer and Owner shall negotiate in good faith
to adjust, upward or downward, as applicable, the Development Fee to reflect the
increase or decrease in the Development Budget resulting from such change in
scope. The applicable monthly installment of the Development Fee for a month
shall be based upon the percentage of the Development Work completed as of the
end of the relevant month; provided, however, that to the extent that draws
against the Member’s Initial Capital Contributions (as defined in the LLC
Agreement) and the Loan or, to the extent not funded from those sources, other
existing available funds of the Company are not sufficient to pay the
Development Fee on such basis, the excess amount shall be deferred until Final
Completion, at which time the unpaid balance of the Development Fee shall be due
in full.

 

11.2         Reimbursement of Advances. Developer shall not be required to
advance any of its own funds for the payment of any costs and expenses incurred
by or on behalf of Owner in connection with the Development Work, but if
Developer advances Developer’s own funds in payment of any of such costs and
expenses covered by the Development Budget or for other costs and expenses that
Developer is permitted to incur hereunder, Owner agrees to reimburse Developer
for such costs and expenses. The amounts to be reimbursed by Owner to Developer
pursuant to this Section 11.2 shall be paid monthly, within ten (10) calendar
days after receipt by Owner of a bill therefor accompanied by supporting
statements, invoices or documents or, if such bill and supporting documentation
is not available due to the nature of the cost or expense incurred, an
explanation in reasonable detail from Developer of the costs and expenses to be
reimbursed.

 

11.3         Late Payments. Any amounts or sums due by Owner to Developer under
this Agreement which are not paid when due (where such non-payment continues for
twenty (20) calendar days after written notice from Developer to Owner
specifying the payment Owner has failed to make) shall bear interest at the
Prime Rate plus one percent (1%) from the date such payment was due.

 

11.4         Duplicate Payments. Any particular fees payable or expenses or
costs reimbursed to Developer under this Agreement shall not be paid or
reimbursable to Developer or any Affiliate of Developer under any other
agreement, and any fees payable or expense or cost reimbursed to Developer or
any Affiliate of Developer under any other agreement shall not be paid or
reimbursed to Developer under this Agreement, it being the intention and
agreement of the parties that Developer and its Affiliates shall be paid or
reimbursed only once for any particular fee or reimbursable expense or cost.

 

-23-

 

 

11.5         Survival.         The provisions of Sections 11.2, 11.3 and 11.4
shall survive the completion of Developer’s services hereunder or any
termination of this Agreement.

 

ARTICLE 12

TERM AND TERMINATION

 

12.1         Term. The term of this Agreement shall be for the Development
Period, unless this Agreement is earlier terminated pursuant to the provisions
contained in this Agreement. This Agreement shall be terminable by Owner upon
written notice to Developer of (i) the sale by Owner of all of its right, title
and interest in and to the entire Project (including any sale by assignment,
foreclosure, deed in lieu of foreclosure or sale of all of the ownership
interests in Owner, or otherwise) or (ii) the sale or other transfer of the
membership interest in the Owner held by the TCR Member (other than to an
affiliate thereof as permitted under the LLC Agreement).

 

12.2         Developer Default. Upon the happening of any Event of Default by
Developer, Owner shall have the absolute unconditional right, in addition to all
other rights and remedies available to Owner at law or in equity, to terminate
this Agreement by giving written notice of such termination to Developer. Any
one or more of the following events shall constitute an “Event of Default” by
Developer under this Agreement:

 

(a)          If Developer shall fail to observe, perform or comply with any
material term, covenant, agreement or condition of this Agreement which is to be
observed, performed or complied with by Developer under the provisions of this
Agreement, and such failure shall continue uncured for thirty (30) calendar days
after the giving of written notice thereof by Owner to Developer specifying the
nature of such failure, unless such failure can be cured but is not susceptible
of being cured within said thirty (30) calendar day period, in which event such
a failure shall not constitute an Event of Default if Developer commences
curative action within said thirty (30) calendar day period and thereafter
prosecutes such action to completion with all due diligence and dispatch and
completes such cure within ninety (90) calendar days after the giving of such
notice.

 

(b)          If Developer shall make a general assignment for the benefit of
creditors;

 

(c)          If any petition shall be filed by or against Developer in any
court, pursuant to any statute of the United States or of any State, in any
bankruptcy, reorganization, dissolution, liquidation, composition, extension,
arrangement or insolvency proceedings, and Developer files, consents to or
directly or indirectly acquiesces to such petition;

 

(d)          If, in any proceeding, a receiver, trustee, liquidator or similar
court- appointed agent be appointed for all or a substantial portion of the
property or assets of Developer, and same shall not be discharged within thirty
(30) calendar days after such appointment;

 

(e)          If Developer shall misappropriate any funds of Owner or the
Construction Lender in the possession or control of Developer (unless such
misappropriation is caused by personnel employed in the performance of
Developer’s responsibilities and such individual’s relationship with Developer
is immediately terminated and the misappropriated funds are restored within five
(5) Business Days of such misappropriation);

 

-24-

 

  

(f)          If Developer shall commit willful misconduct, gross negligence or
an act of fraud against Owner or otherwise in connection with the Construction
Loan, the Project or the Development Work;

 

(g)          If, at any time prior to the Completion Date, at least one of the
Key Persons or another Person reasonably acceptable to the BR Investor does not
continue to be actively involved in the Project and able to perform his or her
responsibilities as a representative of the TCR Member;

 

(h)          Failure to achieve the Completion Milestones; or

 

(i)          If the TCR Member is removed as a Manager of Owner pursuant to
Section 5.9 of the LLC Agreement.

 

12.3         Owner Default. Upon the happening of any Event of Default by Owner,
Developer shall have the absolute unconditional right, in addition to all other
rights and remedies available to Developer at law or in equity, to terminate
this Agreement by giving written notice of such termination to Owner. Any one or
more of the following events shall constitute an “Event of Default” by Owner
under this Agreement:

 

(a)          If Owner shall fail to observe, perform or comply with any material
term, covenant, agreement or condition of this Agreement which is to be
observed, performed or complied with by Owner under the provisions of this
Agreement, and such failure shall continue uncured for thirty (30) calendar days
after the giving of written notice thereof by Developer to Owner specifying the
nature of such failure, unless such failure can be cured but is not susceptible
of being cured within said thirty (30) calendar day period, in which event such
a failure shall not constitute an Event of Default if Owner commences curative
action within said thirty (30) calendar day period and thereafter prosecutes
such action to completion with all due diligence and dispatch and completes such
cure within ninety (90) calendar days after the giving of such notice.

 

(b)          If Owner shall make a general assignment for the benefit of
creditors;

 

(c)          If any petition shall be filed by or against Owner in any court,
pursuant to any statute of the United States or of any State, in any bankruptcy,
reorganization, dissolution, liquidation, composition, extension, arrangement or
insolvency proceedings, and Owner files, consents to or directly or indirectly
acquiesces to such petition;

 

(d)          If, in any proceeding, a receiver, trustee, liquidator or similar
court- appointed agent be appointed for all or a substantial portion of the
property or assets of Developer, and same shall not be discharged within thirty
(30) calendar days after such appointment; or

 

-25-

 

 

(e)          If any amounts or sums due by Owner to Developer under this
Agreement are not paid when due and such non-payment continues for thirty (30)
calendar days after written notice from Developer to Owner specifying the
payment Owner has failed to make.

 

12.4         Obligation for Fees and Expenses Upon Termination. Upon any
termination of this Agreement pursuant to Section 12.2 or 12.3 herein, Owner
shall pay to Developer all amounts due to Developer as of the date of
termination pursuant to the terms of this Agreement (including, without
limitation, any earned but unpaid installments of the Development Fee, if the
termination is due to an Event of Default by Developer, or the unpaid portion of
the Development Fee, whether earned or not, if the termination is due to an
Event of Default by Owner), and upon the payment of all such amounts payable
under this Section 12.4, Owner and Developer shall have no further rights,
duties, liabilities or obligations whatsoever under this Agreement, except those
specifically stated to survive termination in other provisions of this
Agreement. The foregoing notwithstanding, unpaid portions of the Development Fee
otherwise payable to Developer shall not be payable to Developer in the event
that this Agreement has terminated as a result of acts that are the subject of
Sections 12.3(c) and 12.3(d) or if the Project is foreclosed or transferred
pursuant to a deed in lieu of foreclosure as a result of the acts or omissions
of Developer or its Affiliates, including the TCR Member or the Contractor.

 

12.5         Actions Upon Termination. Upon any termination of this Agreement,
Developer shall promptly account for and deliver to Owner any monies due Owner
under this Agreement, whether received before or after such termination, and
shall provide final Monthly Reports covering the period through termination of
this Agreement, and shall deliver to Owner or to such other Person as Owner
shall designate in writing, all materials, supplies, equipment, keys, contracts,
documents and books and records pertaining to this Agreement or the development
of the Property that are the property of Owner and are within the possession or
control of Developer. Developer shall also furnish all such information and take
all such other action and shall cooperate with Owner as Owner shall reasonably
require in order to effectuate an orderly and systematic termination of
Developer’s duties and activities hereunder and an orderly and systematic
transfer of duties to Developer’s successor. This Section 12.5 shall survive any
termination of this Agreement.

 

ARTICLE 13
MISCELLANEOUS

 

13.1         Governing Law; Venue. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT GIVING
EFFECT TO PRINCIPLES OF CONFLICTS OF LAW. Each party hereby consents to the
exclusive venue and jurisdiction of the state and federal courts located within
the State of New York, Borough of Manhattan, waives personal service of any and
all process upon such party, and consents to service of process by registered
mail directed to such party at the address stated in Section 13.7, but service
so made shall be deemed to be completed only upon actual delivery thereof
(whether accepted or refused) any contrary provision of Section 13.7
notwithstanding. In addition, each party consents and agrees that venue of any
action instituted under this Agreement shall be proper only in the State of New
York, Borough of Manhattan, and each party hereby waives any objection to venue.

 

-26-

 

  

13.2         Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original but all of which shall
constitute one and the same Agreement.

 

13.3         Entire Agreement. This Agreement contains the entire understanding
among the parties with respect to its subject matter and supersedes any prior
understanding and agreements between them respecting the within subject matter.
There are no representations, agreements, arrangements or understandings, oral
or written, between the parties hereto relating to the subject matter of this
Agreement which are not fully expressed herein.

 

13.4         Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable laws,
ordinances, rules and regulations. If any provision of this Agreement, or the
application thereof to any Person or circumstance, shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not be
affected thereby, but rather shall be enforced to the greatest extent permitted
by law.

 

13.5         Section Headings. The section headings are inserted only as a
matter of convenience and for reference and in no way define, limit or describe
the scope or intent of this Agreement or in any way affect this Agreement.

 

13.6         No Partnership; Competition. Neither Developer nor Owner shall by
this Agreement in any way or for any purpose become a partner of the other party
in the conduct of its business, or otherwise, or a joint venturer of or a member
of a joint enterprise with the other party. Developer is and shall, for all
purposes of this Agreement and the development of the Project and performance of
the Development Work, be deemed an “independent contractor” of Owner. It is
expressly understood and agreed by the parties hereto that either party and its
Affiliates may engage in any other business or investment, including the
ownership of, or investment in, real estate and the development, operation,
leasing and management of industrial, office, retail, residential and other
properties and that the other party hereto shall have no rights in and to any
such business or investment or the income or profit derived therefrom.

 

13.7         Notices. All notices or other communications required or permitted
hereunder shall be in writing and shall be delivered or sent, as the case may
be, by any of the following methods: (a) personal delivery with signed receipt;
(b) nationally recognized overnight commercial carrier or delivery service
providing a receipt of delivery; (c) registered or certified mail (with postage
prepaid and return receipt requested); or (d) electronic mail, provided that
confirmation of delivery thereof is received and a confirmation copy is
delivered within one (1) Business Day thereafter by one of the methods set forth
in clauses (a), (b) or (c) of this Section 13.7. The effective date of any such
notice or other communication shall be deemed to be the earlier of (i) if
personally delivered, the date of delivery to the address of the party to
receive such notice; (ii) if delivered by overnight commercial carrier or
delivery service, one (1) Business Day following the receipt of such
communication by such carrier or service from the sender, as shown on the
sender’s delivery invoice from such carrier or service, as the case may be;
(iii) if mailed, three (3) Business Days after the date of posting as shown on
the sender’s registry or certification receipt; or (iv) if delivered by
electronic mail, upon the date of transmission (provided a notice of
transmission failure is not received by the sender (for avoidance of doubt, an
"automatic out-of office reply" shall not constitute a notice of transmission
failure), provided such additional notice is given as described in clause (d) of
this Section 13.7. Any reference herein to the date of receipt, delivery, or
giving, as the case may be, of any notice or other communication shall refer to
the date such communication becomes effective under the terms of this Section
13.7. The addresses for purposes of the giving of notices hereunder are:

 

-27-

 

  

If to Developer:

 

Maple Multi-Family Operations, L.L.C.
820 Gessner Road, Suite 760

Houston, TX 77024

Attn: Sean Rae

Email: srae@tcresidential.com

 

With a copy to:

 

Michael K. Ording

Jones Day

P.O. Box 165017

Columbus, Ohio 43216-5017

Email: mkording@jonesday.com

 

If to Owner:

 

BR T&C Blvd., LLC

820 Gessner Road, Suite 760

Houston, TX 77024

Attn: Sean Rae

Email: srae@tcresidential.com

 

With a copy to:

 

Bluerock Real Estate, L.L.C.

712 Fifth Avenue

9th Floor

New York, NY 10019

Attn: James Babb and Michael Konig, Esq.

Email: jbabb@bluerockre.com and mkonig@bluerockre.com

 

-28-

 

 

And

 

Michael K. Ording

Jones Day

P.O. Box 165017

Columbus, Ohio 43216-5017

Email: mkording@jonesday.com

 

And

 

Hirschler Fleischer

2100 East Cary Street

Richmond, VA 23223-7078

Attn: S. Edward Flanagan

Email: EFlanagan@hf-law.com

 

A party may change its address for purposes of the giving of notices hereunder
by notice given in accordance with this Section 13.7.

 

13.8         Assignment.

 

13.8.1           Except as otherwise provided in Section 13.8.2 below, neither
party hereto shall have the right to assign this Agreement or any of its rights
hereunder without the prior written consent of the other party, and any such
assignment in the absence of such written consent shall for all purposes be
deemed null and void.

 

13.8.2           Notwithstanding the provisions of Section 13.8.1 hereof, Owner
shall have the absolute right and privilege, at its sole option and in its sole
discretion, at any time and from time to time, to assign Owner’s rights and
interests under this Agreement, subject to the provisions hereof and all of the
rights of Developer hereunder, in whole or in part, to the Construction Lender
as collateral in connection with the Construction Loan procured by Owner and, in
any such case, Developer will execute any reasonable Construction Lender
required documentation in connection therewith.

 

13.9         Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Whenever the terms “Owner” and “Developer” are used
herein, they shall be deemed to mean and include Owner and Developer and their
respective successors and permitted assigns in the same manner and to the same
extent as if specified each time said terms appear herein.

 

13.10         Estoppel Certificates. Each party hereto shall, from time to time,
upon not less than fifteen (15) calendar days’ notice from the other party,
execute and deliver to the other party a certificate stating that this Agreement
is unmodified and in full force and effect, or, if modified, that this Agreement
is in full force and effect as modified and stating the modifications, and
stating whether or not, to the best of the certifying party’s knowledge, the
other party is in default in any respect under this Agreement, and, if in
default, specifying the nature and character of such default.

 

-29-

 

 

13.11         Amendment. This Agreement may not be amended, altered or modified
except by an instrument in writing signed by the parties hereto.

 

13.12         Construction. The parties agree that they have both participated
equally in the negotiation and preparation of this Agreement and no court
construing this Agreement or the rights of the parties hereunder shall be
prejudiced toward either party by reason of the rule of construction that a
document is to be construed more strictly against the party or parties who
prepared the same.

 

13.13         No Waiver. No waiver by either party of any default of any other
party or of any event, circumstance or condition permitting a party to terminate
this Agreement shall constitute a waiver of any other default of the other party
or of any other event, circumstance or condition, permitting such termination,
whether of the same or of any other nature or type and whether preceding,
concurrent or succeeding; and no failure on the part of either party to exercise
any right it may have by the terms hereof or by law upon the default of the
other party and no delay in the exercise of such right shall prevent the
exercise thereof by the non-defaulting party at any time when the other party
may continue to be so in default, and no such failure or delay and no waiver of
default shall operate as a waiver of any other default or as a modification in
any respect of the provisions of this Agreement. The subsequent acceptance of
any payment or performance pursuant to this Agreement shall not constitute a
waiver of any preceding default by a defaulting party or of any preceding event,
circumstance or condition permitting termination hereunder, other than default
in the payment of the particular payment or the performance of the particular
matter so accepted, regardless of the non-defaulting party’s knowledge of the
preceding default or the preceding event, circumstance or condition at the time
of accepting such payment or performance, nor shall the non-defaulting party’s
acceptance of such payment or performance after termination constitute a
reinstatement, extension or renewal of this Agreement or revocation of any
notice or other act by the non-defaulting party.

 

13.14         Attorneys’ Fees. Should any litigation be commenced between the
parties hereto concerning any provision of this Agreement or the rights and
duties of any party in relation thereto, the party prevailing in such litigation
shall be entitled, in addition to such other relief as may be granted, to an
award of all reasonable attorneys’ fees and costs incurred in such litigation,
without regard to any schedule or rule of court purporting to restrict such an
award, including, without limitation, reasonable attorneys’ fees, costs and
expenses incurred in connection with (i) enforcing, perfecting and executing
such judgment; (ii) post-judgment motions; (iii) contempt proceedings; (iv)
garnishment, levee, and debtor and third-party examinations; (v) discovery; and
(vi) bankruptcy litigation.

 

-30-

 

 

13.15         Mutual Waivers of Jury Trial. Developer and Owner each hereby
expressly, irrevocably, fully and forever releases, waives and relinquishes any
and all rights to trial by jury in any claim, demand, action, suit, proceeding
or cause of action in which Developer or Owner is a party, which in any way
(directly or indirectly) arises out of, results from or relates to any of the
following, in either case whether now existing or hereafter arising and whether
based on contract or tort or any other legal basis: (i) this Agreement or any
past, present or future act, omission, conduct or activity with respect to this
Agreement; (ii) any transaction, event or occurrence contemplated by this
Agreement; (iii) the performance of any obligation or the exercise of any right
under this Agreement; or (iv) the enforcement of this Agreement. Developer and
Owner each understands that trial by jury is a federal and state constitutional
right and Developer and Owner each acknowledge that it is their intent to waive
such rights herein. Developer and Owner each further acknowledge that the
consideration specified in this Agreement includes consideration for waivers of
trial by jury by Developer and Owner.

 

13.16         Equitable Remedies. Each party hereto shall, in addition to all
other rights provided herein or as may be provided by law, and subject to the
limitations set forth herein, be entitled to all equitable remedies, including
those of specific performance and injunction, to enforce such party’s rights
hereunder.

 

13.17         Remedies Cumulative. Each right, power, and remedy provided for
herein or now or hereafter existing at law, in equity, by statute or otherwise
shall be cumulative and concurrent and shall be in addition to every other
right, power, or remedy provided for herein or now or hereafter existing at law,
in equity, by statute or otherwise, and the exercise or beginning of the
exercise or the forbearance of exercise by any party of any one or more of such
rights, powers, or remedies shall not preclude the simultaneous or later
exercise by such party of any or all of such other rights, powers or remedies.

 

13.18         Survival. All provisions of this Article 13 shall survive the
completion of Developer’s services hereunder or any termination of this
Agreement.

 

[Signature Page Follows]

 

-31-

 

 

IN WITNESS WHEREOF, Owner and Developer have caused this Agreement to be
executed on the day, month and year first above dated.

 

BR T&C Blvd., LLC   Maple Multi-Family Operations, L.L.C.               By: HCH
106 Town and County L.P., a         Delaware limited partnership, a manager    
                  By: Maple Multi-Family Development,   By: /s/ Timothy J. Hogan
    L.L.C., a Delaware limited liability   Name: Timothy J. Hogan     company,
general partner   Title: Vice President                   By: /s/ Timothy J.
Hogan           Name: Timothy J. Hogan           Title: Vice President      

 

[Signature Page to Development Agreement]

 

-32-

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

Being a tract or parcel, containing 2.3190 acres (101,014 square feet) of land,
situated in the George Bellows Survey, Abstract Number 3, City of Houston,
Harris County, Texas, and consisting of four tracts: 1) all that certain called
251244 square feet described in deed to TADI Investments, Inc., as recorded
under Harris County Clerk's File (H.C.C.F.) Number W388396; 2) all that certain
called 1.0148 acres described in deed to Performance Development L.P., as
recorded under Harris County Clerk's File (H.C.C.F.) Number 20120530439; 3) all
that certain called 0.475 acre described In deed to Alvin Wong Gee, as recorded
under H.C.C.F. Number 1207436; and 4} being part of and out of Unrestricted

  

Reserve "A", Block 1, CITYPOINT, a plat of subdivision recorded under Film Code
Number 653107, Harris County Map Records; also being part of and out of that
certain tract described In deed to Memorial City Redevelopment Authority (herein
referred to as the "MCRA Tract"), as recorded under H.C.C.F. Number 20140105540;
said 2.3190 acre tract being more particularly described as fol1ows {bearings
herein are grid bearings based on the Texas Coordinate System, South Central
Zone Number 4204; NAO 83; distances are surface distances based on the U.S.
Survey Foot and may be converted to grid by multiplying by a combined scale
factor of 0.999870017);

 

BEGINNING at the Intersection of the south right-of-way (R.O.W.) line of
Interstate Highway 10, based on a varying width, with the west R.O.W. line of
Town and Country Boulevard, based on a 100-foot width and dedicated to City of
Houston (public), under H.C.C.F. Number C703140; also being the northeast comer
of that certain called 25,244 square feet described in said deed to TADI
Investments, lnc., and of the herein described tract, from which a Texas
Department of Transportation aluminum disk found for reference bears South 04°33
West, 0.90 feet;

 

THENCE, South 02°42'17" East, with the west R.O.W. line of said Town and Country
Boulevard, at a distance of 498.80 feet passing the northeast corner of the
aforesaid Unrestricted Reserve "A" of CITYPOINT, and continuing In all a total
distance of 558.74 feet to a 5/8-inch Iron rod with plastic cap, stamped "TERRA
SURVEYING", set marking the southeast comer of the herein described tract;

 

THENCE, South 87°17'43" West, departing said west R.O.W. line and along a line
60.00 feet northerly of and parallel with the south line of said MCRA Tract, a
distance of 180.09 feet to a 5/8-lnchiron rod with plastic cap, stamped "TERRA
SURVEYING", set in the east line of that certain called 3.1080 acres described
In deed to SFP Hotel Partners, L.P., as recorded under H.C.C.F. Number
20130225814; said iron rod also being in the west line of said Unrestricted
Reserve "A" and said MCRA Tract, and marking the southwest comer of the herein
described tract;

 

 

 

 

THENCE, North 02°42'17" West, with the east line of said 3.1080 acre tract, and
the west line of said Unrestricted Reserve "A" and said MCRA Tract, at 59.94
feet pass the southwest corner of the aforesaid 0.475 acre tract, and the
northwest comer of said Unrestricted Reserve "A" and said MCRA Tract, from which
an "X.. In concrete found for reference bears North 02°42'17" West, 0.56 feet,
and from which another "X" in concrete found for reference bears North 19043'
West, 0.58 feet; continuing with said east line and the west line of said 0.475
acre tract. at 175.28 feet pass a 1/2 inch Iron rod found marking the southwest
comer of the aforesaid 1.0148 acre tract and the northwest comer of said 0.475
acre tract: continuing with said east line and the west line of said 1.0148 acre
tract, at a distance of 420.74 feet to a 5/8-inch iron rod with cap found
marking the southwest corner of the aforesaid 25,244 square foot tract, and the
northwest comer of said 1.1048 acre tract. and continuing in all a total
distance of 563.08 feet to a point in the aforesaid south R.O.W. line of
Interstate Highway 10, same being the northeast comer of said 3.1080 acre tract,
the northwest comer of the said 25,244 square foot tract and of the herein
described tract, from which a found 5/8- ooh Iron rod with cap bears North 386'
East, 0.19 feet;

 

THENCE, North 88°40'43" East, with said south R.O.W. line and the north line of
said 25,244 square foot tract, a distance of 180.14 feet to the POINT OF
BEGINNING and containing 2.3190 acres (101,014 square feet) of land.

 

This description is based on an ALTA/ACSM Land Title Survey and drawing prepared
by Terra Surveying Company, Inc., under Project Number 2540-1303-809, of even
date.

 

 

 

 

EXHIBIT B

 

SPECIALISTS & CONSULTANTS

 

Architect EDI International, Inc. Civil Engineer Terra Associates, Inc.
Structural Engineer Vertika Structural Engineers, L.L.C. MEP Engineering HGE
Consulting, Inc. Landscape Architect Kudela & Weinheimer, L.P. Interior Designer
Kathy Andrews Interiors, Inc.

 

1

 

 

EXHIBIT C

 

PLANS AND SPECIFICATIONS

 

DRAWING
NUMBER DRAWING TITLE 50%
CONSTRUCTION
 DOCUMENTS       GENERAL:     G000 Cover Sheet 6/23/2014     G001 Sheet Index
6/23/2014'     G002 Tabulation&, Symbols and Abbreviations 6/23/2014     G003
Code Analysis 6/23/2014     G003b Area Analysis 6/23/2014     G006 Transparency
Ca1cu1ations 6/23/2014'     G010 Life Safety Plan • BF2 Sub-Basement Floor
6/23/2014     G011 Life Safety Plan • BF1 Basement Floor 6/23/2014     G012 Life
Safety Plan • GF Ground Floor 6/23/2014'     G013 Life Safety Plan • 2F Second
Floor 6/23/2014     G014 Life Safety Plan ·3F Third Floor 6/23/2014     G015
Typical Life safety Plan 6/23/2014'     G021 Accessible Route • GF Ground Floor
6/23/2014     G024a Accessibility Summary TAS 6/23/2014     G024b Accessibility
Summary  TAS 6/23/2014'     G024c Accessibility Summary  TAS:. 6/23/2014    
G025 Accessibility Summary  FHA 6/23/2014     G031 Assemblies 6/23/2014'    
G032 Assemblies 6/23/2014     G033 Assemblies 6/23/2014     G073 2nd Floor Plan
• Hose Layout 6/23/2014'         CIVIL   C1 Cover Sheet 6/23/2014'     C2
General Notes 6/23/2014     C3 Existing Site Conditions 6/23/2014     C4 Site
Demolition Plan 6/23/2014'     C5 Dimensioned Site Plan 6/23/2014     C6 Site
Grading Plan 6/23/2014     C7 Private Water and Sanitary Sewer Plan 6/23/2014'  
  C8 Site Drainage Plan/Drainage Area Map 6/23/2014     C9 Pervious/Impervious
Drainage Calcs 6/23/2014     C10 Site Paving Plan 6/23/2014'     C11 Storm Water
Pollution Prevention Plan 6/23/2014     C12 Storm Water Pollution Prevention
Plan Details 6/23/2014     C13 Site Utility Details 6/23/2014'     C14 Site
Construction Details 6/23/2014       LANDSCAPE: L1.01 Materials Plan 6/23/2014  
  L1.02 Materials Plan 6/23/2014     L1.03 Materials Plan 6/23/2014'     L2.01
Not Issued 6/23/2014     L2.02 Not Issued 6/23/2014     L2.03 Not Issued
6/23/2014'     L3.01 Construction Details 6/23/2014     L3.02 Construction
Details 6/23/2014     L3.04 Construction Details 6/23/2014'     L4.01 Grading
Plan 6/23/2014     L4.02 Grading Plan 6/23/2014     L4.03 Grading Plan 6/23/2014
    L5.00 Not Issued 6/23/2014'     L5.01 Planting Plan 6/23/2014     L5.02
Planting Plan 6/23/2014     L5.03 Planting Plan 6/23/2014'     L6.01 Irrigation
Plan 6/23/2014     L6.02 Irrigation Plan 6/23/2014     L6.03 Irrigation Plan
6/23/2014'           ARCHITECTURAL:     A010 Architectural Site Plan 6/23/2014  
  A100 Building Plan ·BF2 6/23/2014     A101 Building Plana .BF1 6/23/2014'    
A102 Building Plans ·GF Ground Floor 6/23/2014     A103 Building Plans ·2F
Second Floor 6/23/2014     A104 Building Plans - 3F Third Floor 6/23/2014'    
A105 Building  Plans - 4F-6F Fourth thru Sixth Floors 6/23/2014     A106
Building Plans ·7F Seventh Floor 6/23/2014     A107 Building Plans. MF Mezzanine
Floor 6/23/2014'     A108 Upper Roof Plan 6/23/2014     A120 Enlarged BF Floor
Plan 6/23/2014    

 

 

 

 

A121a Enlarged GF Floor Plan 6/23/2014     A121b Enlarged GF Floor Plan
6/23/2014'     A121c Enlarged GF Floor Plan 6/23/2014     A122a Enlarged 2F
Floor Plan 6/23/2014     A122b Enlarged 2F Floor Plan 6/23/2014'     A123
Enlarged 3F Floor Plan 6/23/2014     A124 Enlarged 4F-7F Floor Plan 6/23/2014  
  A201 Building Elevation 6/23/2014'     A202 Building Elevation 6/23/2014    
A301 Building Sections 6/23/2014     A311 Wall Sections 6/23/2014     A312 Wall
Sections 6/23/2014'     A321a Stair 1-6 and Trash Plans 6/23/2014     A321b
Stair 1-4 and Trash Section• 6/23/2014     A322a Stair 3-4  Plans 6/23/2014'    
A322b Stair 3-4 Sections 6/23/2014     A323a. Stair 2·5 Plan 6/23/2014     A323b
Stair 2-5 Sections 6/23/2014'     A324 Elevation 1 6/23/2014     A325 Elevation
2-3 6/23/2014     A326 Elevation 4 6/23/2014     A402 Unit E2 6/23/2014'    
A403 Unit Al 6/23/2014     A404 Unit A2 6/23/2014     A405 Unit A3-A4 6/23/2014'
    A406 Unit A5 6/23/2014     A406a Unit A5a 6/23/2014     A406b Unit A5b
6/23/2014'     A407 Unit AS 6/23/2014     A408 Unit A7 6/23/2014     A408a Unit
A7a 6/23/2014     A408b Unit A7b 6/23/2014'     A409 Unit AB 6/23/2014     A410
Unit A9 6/23/2014     A411 Unit A10 6/23/2014'     A412a Unit A5M 6/23/2014    
A412b Unit A5M 6/23/2014     A413a Unit ABM 6/23/2014'     A413b Unit ABM
6/23/2014     A414 Unit B1 6/23/2014     A415 Unit B2 6/23/2014     A418 Unit B3
6/23/2014'     A417 Unit B4 6/23/2014     A418 Unit B5 6/23/2014     A418a Unit
B5A 6/23/2014'     A419a Unit B3M 6/23/2014     A419b Unit B3M 6/23/2014    
A420a Unit B5M 6/23/2014'     A420b Unit B5M 6/23/2014     A501 Exterior Details
6/23/2014     A513 Flashing Details 6/23/2014     A521 Roof Details 6/23/2014'  
  A522 Parapet Details 6/23/2014     A523 Pool Deck Details 6/23/2014     A531
Stair Details 6/23/2014'     A552 Screen Wall Details 6/23/2014     A561 Door
Details 6/23/2014     A562 Door Details 6/23/2014'     A571 Window Details
6/23/2014     A572 Window Details 6/23/2014     A601 Door Schedule 6/23/2014    
A602 Door Details 6/23/2014'     A611 Window Schedule 6/23/2014     A612 Window
Schedule 6/23/2014           STRUCTURAL:     S0-1A Cover Sheet and Structural
Specifications 6/23/2014     S0-1B Structural Specifications 6/23/2014'    
S0-2A Concrete Standards 6/23/2014     S0-2B Concrete Standards 6/23/2014    
S0-3B Concrete Standards 6/23/2014     S0-3A Post Tensioned Standards 6/23/2014'
    S0-3B Post Tensioned Standards 6/23/2014     S0-4 Masonry Standards
6/23/2014     S0-5B Light Gauge Steel Standards 6/23/2014'     SS1-0 Basement
Level Shoring Plan 6/23/2014     SS1-1 Shoring Design and Details 6/23/2014    
S1-B2 Foundation Plan Basement Level B2 6/23/2014'     S1-B1 Foundation/Framing
Plan Basement Level B1 6/23/2014     S1-1 Foundation/Framing Plan Ground Floor
6/23/2014     S1-2 Framing Plan 2nd Floor (Podium) 6/23/2014'    

 

 

 

 

S1-3 Framing Plan 3rd Floor 6/23/2014     S1-4 Framing Plan 4th-6th Floors
6/23/2014     S1-5 Framing Plan 7th Floor 6/23/2014     S1-6 Framing Plan Mezz
and Roof Level 6/23/2014'     S1-7 Framing Plan Mezz Roof 6/23/2014     S2-1
Basement Wall Sections & Details 6/23/2014     S3-1 Framing Sections & Details
6/23/2014'     S4-1 Column Schedule 6/23/2014     S5-1 Shearwall Schedule
6/23/2014     S5-2 Shearwall Schedule 6/23/2014'     S5-3 Shearwall Schedule
6/23/2014             M.E.P: MEP0.1 Title Sheet/Sheet Index/General Notes
6/23/2014     MEP0.2 Energy Compliance Commercial 6/23/2014'     MEP0.3 Energy
Compliance Commercial 6/23/2014     MEP0.4 Energy Compliance Commercial
6/23/2014     MEP0.5 MEP Details 6/23/2014     MEP0.6 MEP Details 6/23/2014'    
  MECHANICAL: M1.1 Mechanical Site Plan 6/23/2014     M2.1 Mechanical Unit Plans
6/23/2014'     M2.2 Mechanical Unit Plans 6/23/2014     M2.3 Mechanical Unit
Plans 6/23/2014     M2.4 Mechanical Unit Plans 6/23/2014'     M3.1 Mechanical
Lobby Plans 6/23/2014     M3.2 Mechanical Clubhouse, Fitness & Skylounge Plans
6/23/2014     M4.1 Mechanical Building  “A” Basement 2 Area A 6/23/2014'    
M4.2 Mechanical Building “B” Basement 2 Area  B 6/23/2014     M4.3 Mechanical
Building “A” Basement 1Area A 6/23/2014     M4.4 Mechanical Building “B”
Basement 1 Area B 6/23/2014'     M4.5 Mechanical  Building “A” First Floor Area
A 6/23/2014     M4.6 Mechanical Building “B” First Floor Area B 6/23/2014    
M4.7 Mechanical Building “A” Second Floor Area A 6/23/2014     M4.8 Mechanical
Building “B” Second Floor Area B 6/23/2014'     M4.9 Mechanical Building “A”
Third Floor Area A 6/23/2014     M4.10 Mechanical  Building “B” Third Floor Area
B 6/23/2014     M4.11 Mechanical Building “A” Fourth-Sixth Floor Area A
6/23/2014'     M4.12 Mechanical Building “B” Fourth-Sixth Floor Area B 6/23/2014
    M4.13 Mechanical Building “A” Seventh Floor Area A 6/23/2014     M4.14
Mechanical Building “B” Seventh Floor Area B 6/23/2014'     M4.15
Mechanical  Building “A” Mezzanine Floor Area  A 6/23/2014     M4.16 Mechanical
Building “B” Mezzanine Floor Area B 6/23/2014     M4.17 Mechanical Building “A”
Roof Area A 6/23/2014'     M4.18 Mechanical Building “B” Roof Area B 6/23/2014  
          ELECTRICAL:       E1.1 Electrical Site Plan 6/23/2014'     E2.1
Electrical Unit Plans 6/23/2014     E2.2 Electrical Unit Plans 6/23/2014    
E2.3 Electrical Unit Plans 6/23/2014'     E2.4 Electrical Unit Pl1n1 6/23/2014  
  E3.1.1 Electrical Lobby Lighting Plan 6/23/2014     E3.1.2 Electrical Lobby
Power Plans 6/23/2014'     E3.2.1 Electrical Clubhouse, Fitness & Skylounge
Lighting Plan 6/23/2014     E3.2.2 Electrical Clubhouse, Fitness & Skylounge
Power Plans 6/23/2014     E4.1 Electrical Building “A” Basement 2 Area A
6/23/2014'     E4.2 Electrical Building “B” Basement 2 Area B 6/23/2014     E4.3
Electrical Building “A” Basement 1Area A 6/23/2014     E4.4 Electrical Building
“B” Basement 1 Area B 6/23/2014     E4.5 Electrical Building “A” First Floor
Area A 6/23/2014'     E4.6 Electrical Building “B” First Floor Area B 6/23/2014
    E4.7 Electrical Building “A” Second Floor Area A 6/23/2014     E4.8
Electrical Building “B” Second Floor Area B 6/23/2014'     E4.9 Electrical
Building “A” Third Floor Area  A 6/23/2014     E4.10 Electrical Building “B”
Third Floor Area B 6/23/2014     E4- 11 Electrical Building “A” Fourth-Sixth
Floor Area A 6/23/2014'     E4.12 Electrical Building “B” Fourth-Sixth Floor
Area B 6/23/2014     E4.13 Electrical  Building “A” Seventh Floor Area A
6/23/2014     E4.14 Electrical Building “B” Seventh Floor Area  B 6/23/2014'    
E4.15 Electrical Building “A” Mezzanine Floor Area  A 6/23/2014     E4.16
Electrical Building “B” Mezzanine Floor Area B 6/23/2014     E4.17 Electrical
Building “A” Roof Area A 6/23/2014'     E4.18 Electrical Building “B” Roof Area
B 6/23/2014     E5.1 Electrical Calculations 6/23/2014     E5.2 Electrical
Calculations 6/23/2014     E5.3 Electrical Calculations 6/23/2014'     E5.4
Electrical Calculations 6/23/2014    

 

 

 

 

PLUMBING: P1.1 Plumbing Site Plan 6/23/2014     P2.1 Plumbing Unit Plana
6/23/2014     P2.2 Plumbing Unit Plans 6/23/2014'     P2.3 Plumbing Unit Plans
6/23/2014     P2.4 Plumbing Unit Plans 6/23/2014     P3.1 Plumbing Lobby Plans
6/23/2014'     P3.2 Plumbing Clubhouse, Fitness & Skylounge Plans 6/23/2014    
P4.1 Plumbing Building “A” Basement 2 Area A 6/23/2014'     P4.2 Plumbing
Building “B” Basement 2 Area B 6/23/2014     P4.3 Plumbing Building “A” Basement
1 Area A 6/23/2014     P4.4 Plumbing Building “B” Basement 1 Area B 6/23/2014'  
  P4.5 Plumbing Building “A” Fire Floor Area A 6/23/2014     P4.6 Plumbing
Building “B” First Floor Area B 6/23/2014     P4.7 Plumbing Building “A” Second
Floor Area  A 6/23/2014'     P4.8 Plumbing Building “B” Second Floor Area B
6/23/2014     P4.9 Plumbing Building “A” Third Floor Area A 6/23/2014     P4.10
Plumbing Building “B” Third Floor Area1 B 6/23/2014'     P4.11 Plumbing Building
“A” Fourth-Sixth Floor Area  A 6/23/2014     P4.12 Plumbing Building “B”
Fourth-Sixth Floor Area B 6/23/2014     P4.13 Plumbing Building “A” Seventh
Floor Area A 6/23/2014     P4.14 Plumbing Building “B” Seventh Floor Area B
6/23/2014'     P4.15 Plumbing Building “A” Mezzanine Floor Area A 6/23/2014    
P4.16 Plumbing Building “B” Mezzanine Floor Area B 6/23/2014     P4.17 Plumbing
Building “A” Roof Area A 6/23/2014'     P4.18 Plumbing Building “B” Roof Area  B
6/23/2014     P5.1 Plumbing Risers 6/23/2014     P5.2 Plumbing Risers 6/23/2014'
    P5.3 Plumbing Risers 6/23/2014     P5.4 Plumbing Risers 6/23/2014      
INTERIOR DESIGN: 1D0.00 COVER SHEET 6/23/2014'     1D1.01 LEASING - INTERIOR
PLAN 6/23/2014     1D1.02 OUTDOOR LIVING - INTERIOR PLAN 6/23/2014     1D1.03
AMENITIES LEVEL 2 -INTERIOR PLAN 6/23/2014'     1D1.04 FITNESS LEVEL 3 INTERIOR
PLAN 6/23/2014     1D1.05 SKY LOUNGE LEVEL 5 - INTERIOR PLAN 6/23/2014    
1D2.01 LEASING·DECORATIVE POWER PLAN 6/23/2014'     1D2 02 OUTDOOR LIVING
·DECORATIVE POWER PLAN 6/23/2014     1D2.03 AMENITIES LEVEL 2 ·DECORATIVE POWER
PLAN 6/23/2014     1D2.04 FITNESS LEVEL 3 ·DECORATIVE POWER PLAN 6/23/2014'    
1D2.05 SKY LOUNGE LEVEL 5 ·DECORATIVE POWER PLAN 6/23/2014     1D3.01 LEASING
·REFLECTED CEILING PLAN 6/23/2014     1D3.02 OUTDOOR LIVING • REFLECTBO CEILING
PLAN 6/23/2014     1D3.04 FITNESS LEVEL 3 • REFLECTED CEILING PLAN 6/23/2014'  
  1D3.05 SKY LOUNGE LEVEL 5·REFLECTED CBLING PLAN 6/23/2014     1D4.01 LEASING •
FINISH PLAN 6/23/2014     1D4.03 AMENITIES LEVEL 2 • FINISH PLAN 6/23/2014'    
1D4.04 FITNESS LEVEL 3 • FINISH PLAN 6/23/2014     1D4.05 SKY LOUNGE LEVEL 5 •
FINISH PLAN 6/23/2014     1D6.01 LEASING • FURNITURE PLAN 6/23/2014'     1D6.02
OUTDOOR LIVING • FURNITURE PLAN 6/23/2014     1D5.03 AMENITIES LEVEL 2 •
FURNTURE PLAN 6/23/2014     1D5.04 FITNESS LEVEL 3 FURNITURE PLAN 6/23/2014'    
1D5.05 SKY LOUNGE LEVEL 5 .FURNITURE PLAN 6/23/2014     1D6.01 ENLARGED PLANS
AND ELEVATIONS 6/23/2014     1D6.02 ENLARGED PLANS AND ELEVATIONS 6/23/2014'    
1D7.01 INTERIOR  ELEVATIONS 6/23/2014     1D7.02 INTERIOR  ELEVATIONS 6/23/2014
    1D7.03 INTERIOR  ELEVATIONS 6/23/2014     1D7.04 INTERIOR ELEVATIONS
6/23/2014'     1D7.05 INTERIOR B.EVATIONS 6/23/2014     1D8.01 MILLWORK DETAILS
6/23/2014'     1D9.01 LIGHTING SCHEDULE 6/23/2014     1D9.02 FINISH LEGEND
6/23/2014'     1D9.03 APPLIANCE. PLUMEING & HARDWARE LEGEND 6/23/2014     1D9.04
INTERIOR DOOR & OPENNG SCHEDULE 6/23/2014    

 

 

 

 

EXHIBIT D

TOTAL PROJECT BUDGET

 

1

 

 

Sources and Uses

 



 

Uses

 

Cost Item  Total   Per Unit  Construction Hard Costs  $50,094,973   $147,338 
General Contractor (GC) Fee  $2,504,749   $7,367  Land  $19,349,400   $56,910 
Taxes  $425,000   $1,250  Legal  $315,000   $926  Closing Costs  $175,000  
$515  Financing  $427,500   $1,257  Investment Banking Fee  $425,000   $1,250 
Architect  $1,085,000   $3,191  Engineering & Surveying  $125,000   $368 
Marketing  $300,000   $882  Construction Interest  $2,619,645   $7,705  Bluerock
Fee  $50,000   $147  Preleasing  $300,000   $882  Leaseup Operating Deficit 
$597,661   $1,758  Overhead  $2,382,568   $7,008  Soft Cost Contingency 
$623,504   $1,834  Other  $0   $0  Total Project Cost  $81,800,000   $240,588 

 



 

Sources

 

   Total   Per Unit  BBVA Compass Construction Loan  $57,000,000   $167,647 
Bluerock Equity  $22,320,000   $65,647  TCR Equity  $2,480,000   $7,294  Total 
$81,800,000   $240,588 

 

 

 

 

EXHIBIT E

 

PROJECT DEVELOPMENT SCHEDULE

 

July 1, 2014 Closing Leasebacks     September 18, 2014 expire     November 1,
2014 Construction Start Date     September 9, 2016 Delivery of First Units    
May 22, 2017 Substantial Completion     August 20, 2017 Final Completion

 

 

 

 

EXHIBIT F

 

SAMPLE MONTHLY DRAW

PACKAGE

 

(see attached)

 



 

 

 

REQUEST FOR ADVANCE

Houston, TX

 

Date:

 

Compass Bank, National Association

Street Address

City, State

(the “Lender”)

 

Re: Request for Advance to Pay Costs under Construction Loan Agreement
dated                       , between                          "Borrower”) and
the Lender

 

Gentlemen:



The Borrower herby requests an advance under the captioned Construction Le
Agreement to pay costs heretofore incurred in connection with construction of
the Improvements as contemplated therein, in the amount of ____________________

 

The costs lo be paid from the proceeds of such advance are for the items listed
on the continuation page(s) attached. To the extent that the advance will be
used to pay Contractor(s), an Application and Certificate for Payment form for
each Contractor to be paid is also attached.

 

The status of costs of the Improvements is as follows:           Original
projected costs           Net changes to date           Current projection of
costs           Total certified to date, including amount of this certificate  
        Unpaid balance of projected costs (amount yet to be certified)    

 

The Borrower hereby certifies and warrants that (a) the amount above request has
actually been incurred in connection with construction of said Improvements and
that previous advance has been made under said Construction Loan Agreement to
pay any of the costs for which the Borrower hereby requests this advance, and
(b) the representation and warranties made In each of the Credit Documents
described in the Construction Loan Agreement are true and correct in all
material respects on and as of the time of delivery hereof, with the same force
and effect as If made on and as of the time of delivery hereof.

 

OWNER SIGNATURE BLOCK

 

  By: Maple Multi-Family Development L.LC.,
a Texas limited liability company,     its general partner             By:      
        Name: Sean D. Rae             Title: Vice President

 

 

 

 

[tex10-61pg45.jpg]

 

 

 

 

APPLICATION AND CERTIFICATE FOR PAYMENT AIA DOCUMENT G702 PAGE 1 OF 1          
      TO OWNER PROJECT: APPLICATION NO: Distribution to:   Alexan Heights PERIOD
TO: x Owner     PROJECT NOS:           FROM CONTRACTOR Alexan City Center  
x Architect Maple Multi-Family TX Contractor, L.L.C., a       Texas limited
liability company EDI International, Inc           x Contractor CONTRACT FOR:  
           

 

CONTRACTOR'S APPLICATION FOR PAYMENT Application is made for payment, as shown
below, in connection with the Contract, Continuation Sheet, AIA Document G703,
is attached.  

 

1. ORIGINAL CONTRACT SUM   $________________________         2. Net change by
Change Orders   $________________________         3. CONTRACT SUM TO DATE (Line
1 & 2)   $________________________         4. TOTAL COMPLETED & STORED TO DATE:
  $________________________         5. RETAINAGE:       a.     10%     of
Completed Work_______________       (Columns D & E on G703)       b. ______ % of
Stored Materi                   0.0       (Column F on G703)       Total
Retainage (Line 5a + 5b or   $________________________   Total in Column I of
G703)             6. TOTAL EARNED LESS RETAINAGE   $________________________  
(Line 4 less Line 5 Total)             7. LESS PREVIOUS CERTIFICATES FOR PAYMENT
$________________________ 8. (Less 6 from prior Certificate)             8
CURRENT PAYMENT DUE   $________________________         9. BALANCE TO FINISH.
INCLUDING RETAINAGE       (Line 3 less Line 6)
               $                   0.00    

 

CHANGE ORDER SUMMARY  ADDITIONS   DEDUCTIONS  Total changes approved in   0.00  
 0.00  previous months by Owner           Total approved this Month   0.00  
 0.00  TOTAL   0.00    0.00  NET CHANGES by Change Order        0.00 

 

The undersigned Contractor certifies that to the best of the Contractor's
knowledge, information and belief the Work covered by this Application for
Payment has been completed in substantial accordance with the Contract
Documents, that all amounts have been paid by the Contractor for Work for which
previous Certificates for Payment were issued and payments received from the
Owner, and that current payment shown herein is now due.

 

CONTRACTOR: Maple Multi-Family TX Contractor, L.L.C., a Texas limited liability
company



          By:   Date:       By: Frend J. Severson. Vice President      

 

State of:    Texas County

of

Subscribed and sworn to before

me this                   day of

 

Notary Public My Commission expires:

ARCHITECT'S CERTIFICATE FOR PAYMENT

In accordance with the Contract Documents, based on on-site observation and the
data comprising this application, the Architect certifies to the Owner that to
the best of the Architects knowledge, information and belief the Work has
progressed as indicated, the quality of the Work is in substantial accordance
with the Contract Documents, and the Contractor is entitled to payment of the
AMOUNT CERTIFIED.

 

AMOUNT CERTIFIED $____________________________

(Attach explanation if amount certified differs from the amount applied for:
Initial all figures on this Application and on the Continuation Sheet that are
changed to conform to the amount certified.)
ARCHITECT:

 

By: Date:______________________

This Certificate is not negotiable. THE AMOUNT CERTIFIED is payable only to the
Contractor named herein. Issuance, payment, and acceptance of payment are
without prejudice to any rights of the Owner or Contractor under this Contract.

 

 

 

 

NOTICE

 

This document waives rights unconditionally and states that you have been paid
for giving up those rights. It is prohibited for a person to require you to sign
this document if you have not been paid the payment amount set forth below.

 

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT

 

Project Alexan City Center

 

Job No.                

 

The signer of this document has been paid and has received a progress payment in
the sum of $___________ for all labor, services, equipment, or materials
furnished to the property or to Maple Multi-Family TX Contractors, L.L.C., a
Texas limited liability company (person with whom signer contracted) on the
property of ________________________(owner) located at 901 Town and Country
Blvd.. Houston, Texas 77024 (location) to the following extent: For all service
and materials provided during pay application (job description). The signer
therefore waives and releases any mechanic's lien right, any right arising from
a payment bond that compiles with a state or federal statute, any common law
payment bond right, any claim for payment, and any rights under any similar
ordinance, rule, or statute related to claim or payment rights for persons in
the signer's position that the signer has on the above referenced project to the
following extent:

 

This release covers a progress payment for all labor, services, equipment, or
materials furnished to the property or to Maple Multi-Family TX Contractors. L.
L.C., a Texas limited liability company as indicated in the attached
statement(s) or progress payment request(s), except for unpaid retention,
pending modifications and changes, or other items furnished.

 

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT - PAGE 1

 

 

 

 

The signer warrants that the signer has already paid or will use the funds
received from this progress payment to promptly pay in full all of the signer's
laborers, subcontractors, materialmen, and suppliers for all work, materials,.
equipment, or services provided for or to the above referenced project in regard
to the attached statement(s) or progress payment request(s).

 

Date: ______________

 

________________________

(Maple Multi-Family TX Contractor, L.L.C., a Texas limited liability company)

 

By: Frend J. Severson           Vice President  

 

STATE OF TEXAS

 

COUNTY OF ----

 

This Unconditional Waiver and Release on Progress Payment was acknowledged
before me on this ____ day of ___________________, 20_, Frend J. Severson, on
behalf of Maple Multi-Family TX Contractor, L.L.C., a Texas limited liability
company.

 

      Notary Public - State of______________   My Commission Expires:

 

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT - PAGE 2

 

 

 

 

CONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT

 

Project     Alexan City Center

 

Job No._________________

 

On receipt by the signer of this document of a check from ____ in the sum of
$_____________ payable to Maple Multi-Family TX Contractor. L.L.C., a Texas
limited liability company and when the check has been properly endorsed and has
been paid by the bank on which it is drawn, this document becomes effective to
release any mechanic's lien right, any right arising from a payment bond that
complies with a state or federal statute, any common law payment bond right, any
claim for payment, and any rights under any similar ordinance, rule, or statute
related to claim or payment rights for persons in the signer's position that the
signer has on the property of ____________ located at 901 Town and Country
Blvd., Houston. Texas 77024 to the following extent: For all service and
materials provided during pay application.

 

This release covers a progress payment for all labor, services, equipment, or
materials furnished to the property or to Maple Multi-Family TX Contractor.
L.L.C., a Texas limited liability company as indicated in the attached
statement(s) or progress payment request(s), except for unpaid retention,
pending modifications and changes, or other items furnished.

 

Before any recipient of this document relies on this document, the recipient
should verify evidence of payment to the signer.

 

The signer warrants that the signer has already paid or will use the funds
received from this progress payment to promptly pay in full all of the signer's
laborers, subcontractors, materialmen, and suppliers for all work, materials,
equipment, or services provided for or to the above referenced project in regard
to the attached statement(s) or progress payment request(s).

 

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT - PAGE 1

 

 

 

 

Date: _____

 

_________________________________ 

(Maple Multi-Family TX Contractor, L.L.C., a Texas limited liability company)

 

By: Frend J. Severson           Vice President  

 

STATE OF TEXAS

 

COUNTY OF Harris            

 

This Conditional Waiver and Release on Progress Payment was acknowledged before
me on this ______________day of______________________, 20_, by Frend J.
Severson, on behalf of Maple Multi-Family TX Contractor, l. L.C.. a Texas
limited liability company.

 

      Notary Public - State of  _________________   My Commission Expires:

 

UNCONDITIONAL WAIVER AND RELEASE ON PROGRESS PAYMENT - PAGE 2

 

 

 

 

EXHIBIT G

 

INSURANCE REQUIREMENTS

 

Developer's Required Insurance:

 

(1)Workers' Compensation:

 

Workers' Compensation Insurance as required by state statutes and laws where the
Property is located or applicable Federal laws.

 

(2)Employers Liability:

 

Employers Liability coverage with limits no less than: (i) Bodily Injury by
Accident: $1,000,000 each Accident; (ii) Bodily Injury by Disease: $1,000,000
each employee; (iii) Bodily Injury by Disease: $1,000,000 policy limit.

 

(3)Automobile Liability:

 

Owned (if any), non-owned and hired automobile liability coverage with limits no
less than $1,000,000 combined single limit, each accident, covering losses due
to the insured's liability for bodily injury or property damage.

 

(4)Commercial General Liability:

 

Policies of Commercial General Liability insurance (ISO Form CG 0001-10/01 or
equivalent) written on an occurrence basis against claims for bodily injury,
property damage (including loss of use thereof) and personal injury with limits
of liability of at least: (i) $1,000,000 combined single limit each occurrence
for bodily injury and/or property damage, (ii) $1,000,000 for Personal and
Advertising Injury, (iii) $2,000,000 General Aggregate Limit (applying per
project), and (iv) $2,000,000 Products and Completed Operations aggregate. Such
COL policy shall have no deductible or self-insured retention greater than
$25,000. Such deductible or self-insured retention shall be the responsibility
of the Developer. Modified occurrence and claims-made policies are not allowed.

 

The Owner, its Members and Managers, and their respective Indemnified Parties
shall be included as additional insureds for the operations or work performed by
or on behalf of Developer for the Owner under this Agreement. Such liability
coverage shall be primary and non-contributory as to any other liability
insurance available to the Owner and the additional insureds. Additional insured
coverage shall be provided to the fullest extent allowed under law. Developer's
liability insurance shall be primary without right of contribution by any other
insurance or self insurance maintained by or available to Owner, its Members and
Managers or their affiliates.

 

The Developer's liability policy shall provide coverage for premises,
operations, products and completed operations, personal and advertising injury,
fire damage legal liability, cross- liability or severability of interests and
contractual liability (also known as broad form contractual liability) for the
assumption of tort liability in business contracts.

 

E-1

 

 

Such liability coverage shall not exclude coverage for the development and
construction of residential multi-family apartment units, mixed
commercial/residential apartment units, or not-for-sale townhomes.

 

(5)Excess or Umbrella Liability:

 

Excess or Umbrella Liability Coverage excess of and following form of: (i) the
Commercial General Liability coverage specified in paragraph (4) above, in the
amount of at least $50,000,000 per occurrence and (ii) the Employers Liability
and Automobile Liability coverage specified in paragraphs (2) and (3) above, in
amount of at least $50,000,000 per occurrence . . In accordance with the
requirements of the Commercial General Liability section above, and to the
fullest extent allowed under law, the Owner, its Members and Managers and their
respective Indemnified Parties shall be included as additional insureds. Such
Excess or Umbrella Liability Coverage shall be primary and non contributory as
to any other liability insurance available to the Owner and the additional
insureds.

 

(6)Completed Operations:

 

For the Commercial General Liability insurance required herein, including
Umbrella and Excess liability insurance, completed operations coverage shall be
carried for at least 10 years after the Completion Date or until the expiration
of the statute of limitations or statute of repose for patent and latent
construction defect claims, whichever is more. The insurance obligation
contained herein shall continue as specified regardless of the extinguishment of
other rights or duties under this Agreement by completion, termination or any
other manner. This insurance shall be primary and non-contributory as to any
other liability insurance available to Owner or its Members and Managers. Such
completed operations coverage shall not exclude coverage for the development and
construction of residential multi-family apartment units, mixed
commercial/residential apartment units, or not-for-sale townhomes.

 

Cost of Insu rance:

 

Developer will be responsible for the cost of the Workers' Compensation and
Employer Liability insurance and, unless coverage is provided through policies
providing joint coverage to Owner and Developer, as provided below, Automobile
Liability insurance. Owner will reimburse Developer for the cost of the
Commercial General Liability, Excess or Umbrella Liability and Completed
Operations insurance (unless coverage is provided through policies providing
joint coverage to Owner and Developer, as provided below).

 

Joint Coverage:

 

The TCR Member (acting under the LLC Agreement) may arrange all or any or the
insurance required of Developer through policies providing joint coverage for
Owner and Developer in connection with the Project. If the TCR Member does so,
Developer will not be required to maintain separate coverage for the risks so
insure

 

E-2

 